EXHIBIT 10.32

 
TABLE OF CONTENTS
 


ARTICLE I Definitions
1
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
23
SECTION 1.03. Terms Generally
23
SECTION 1.04. Accounting Terms; GAAP
23
   
ARTICLE II The Credits
24
SECTION 2.01. Commitments
24
SECTION 2.02. Loans and Borrowings
24
SECTION 2.03. Requests for Revolving Borrowings
25
SECTION 2.04. Competitive Bid Procedure
26
SECTION 2.05. Letters of Credit
30
SECTION 2.06. Funding of Borrowings
35
SECTION 2.07. Interest Elections
35
SECTION 2.08. Termination, Reduction and Increase of Commitments
37
SECTION 2.09. Repayment of Loans; Evidence of Debt
38
SECTION 2.10. Prepayment of Loans
38
SECTION 2.11. Fees
39
SECTION 2.12. Interest
41
SECTION 2.13. Alternate Rate of Interest
42
SECTION 2.14. Increased Costs
43
SECTION 2.15. Break Funding Payments
44
SECTION 2.16. Taxes
44
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
45
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
48
SECTION 2.19. Extension
49
   
ARTICLE III Representations and Warranties
50
SECTION 3.01.
50
SECTION 3.02.
50
SECTION 3.03. Governmental Approvals; No Conflicts.
50
SECTION 3.04. Financial Condition; No Material Adverse Change.
51
SECTION 3.05. Properties.
51
SECTION 3.06. Intellectual Property.
52
SECTION 3.07. Litigation and Environmental Matters.
53
SECTION 3.08. Compliance with Laws and Agreements.
55
SECTION 3.09. Investment and Holding Company Status.
55
SECTION 3.10. Taxes.
55
SECTION 3.11. ERISA.
55
SECTION 3.12. Disclosure.
56




i

--------------------------------------------------------------------------------





SECTION 3.13. Insurance.
56
SECTION 3.14. Margin Regulations.
56
SECTION 3.15. Subsidiaries.
56
   
ARTICLE IV Conditions
57
SECTION 4.01. Effective Date
57
SECTION 4.02. Each Credit Event
58
   
ARTICLE V Affirmative Covenants
58
SECTION 5.01. Financial Statements; Ratings Change and Other Information.
58
SECTION 5.02. Financial Tests.
60
SECTION 5.03. Notices of Material Events.
60
SECTION 5.04. Existence; Conduct of Business.
61
SECTION 5.05. Payment of Obligations.
61
SECTION 5.06. Maintenance of Properties; Insurance.
61
SECTION 5.07. Books and Records; Inspection Rights.
61
SECTION 5.08. Compliance with Laws.
61
SECTION 5.09. Use of Proceeds and Letters of Credit.
62
SECTION 5.10. Fiscal Year.
62
SECTION 5.11. Environmental Matters.
62
SECTION 5.12. Guaranties.
62
SECTION 5.13. Further Assurances.
63
   
ARTICLE VI Negative Covenants
63
SECTION 6.01. Liens.
63
SECTION 6.02. Fundamental Changes.
63
SECTION 6.03. Investments, Loans, Advances and Acquisitions.
64
SECTION 6.04. Hedging Agreements.
65
SECTION 6.05. Transactions with Affiliates.
65
SECTION 6.06. Restrictive Agreements.
66
   
ARTICLE VII Events of Default
66
   
ARTICLE VIII The Administrative Agent
69
   
ARTICLE IX Miscellaneous
71
SECTION 9.01.
72
SECTION 9.02. Waivers; Amendments.
72
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
73
SECTION 9.04. Successors and Assigns.
74
SECTION 9.05. Survival.
77
SECTION 9.06. Counterparts; Integration; Effectiveness.
78




ii

--------------------------------------------------------------------------------





SECTION 9.07. Severability.
78
SECTION 9.08. Right of Setoff.
78
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
79
SECTION 9.10. WAIVER OF JURY TRIAL.
79
SECTION 9.11. Headings.
80
SECTION 9.12. Confidentiality.
80
SECTION 9.13. Interest Rate Limitation.
80
SECTION 9.14. Liability of Holders.
81
   
SCHEDULES:
     
Schedule 2.01 -- Commitments
 
Schedule 2.05(d) -- Existing Letters of Credit
 
Schedule 3.05(f) -- Flood, Earthquake or Seismic Area
 
Schedule 3.07 -- Disclosed Matters
 
Schedule 3.15 -- Subsidiaries
 
Schedule 6.01 -- Existing Liens
 
Schedule 6.03 -- Certain Investments
 
Schedule 6.06 -- Existing Restrictions
     
EXHIBITS:
     
Exhibit A -- Form of Assignment and Assumption
 
Exhibit B -- Form of Compliance Certificate
 
Exhibit C -- Form of Guaranty
 
Exhibit D -- Note
 
Exhibit E -- Form of Borrowing Request/Interest Rate Election
 
Exhibit F -- Form of Competitive Bid Request
 






iii

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of


February 22, 2006


among


WEINGARTEN REALTY INVESTORS,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


BANK OF AMERICA, N.A. and WACHOVIA BANK, N.A.,
as Syndication Agents


and


PNC BANK, NATIONAL ASSOCIATION and
SUMITOMO MITSUI BANKING CORPORATION


as Documentation Agents


and


MIZUHO CORPORATE BANK, LTD., SUNTRUST BANK, and
THE BANK OF NOVA SCOTIA,


as Managing Agents



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner


J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Co-Arrangers





--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of
February 22, 2006, among WEINGARTEN REALTY INVESTORS,
a Texas real estate investment trust, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
BANK OF AMERICA, N.A. and WACHOVIA BANK, N.A.,
as Syndication Agents, and PNC BANK, NATIONAL ASSOCIATION
and SUMITOMO MITSUI BANKING CORPORATION
as Documentation Agents.


WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders
entered into an Amended and Restated Credit Agreement dated as of November 14,
2003 (as amended to the date hereof, the “Original Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Original Credit Agreement and the Administrative
Agent and the Lenders have agreed to do so pursuant to the terms of this
Agreement; and
 
WHEREAS, the Borrower desires to obtain Loans and obtain Letters of Credit (as
such terms are hereinafter defined) from the Lenders; and
 
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make Loans and provide for the issuance of Letters of
Credit to the Borrower, as provided for herein;
 
NOW, THEREFORE, in consideration of the promises and the covenants and
agreements contained herein, the adequacy of which is hereby acknowledged, the
parties hereto hereby agree that the aforementioned recitals are true and
correct and hereby incorporated herein and that the parties hereto hereby agree
as follows:
 
 
ARTICLE I
 
Definitions
 
 
SECTION 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
 


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of
 
 

--------------------------------------------------------------------------------


 
1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

“Adjusted Net Operating Income” shall mean, for any income producing Real
Property, the Net Operating Income less the Capital Expenditure Reserve for such
property.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Affiliate Notes” means loans, advances and extensions of credit permitted by
Section 6.03(d)(ii).


“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Credit Exposure most recently in effect, giving effect to any
assignments.


“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody's and S&P, respectively, applicable on such date
to the Index Debt:
 
 
2

--------------------------------------------------------------------------------



 
 
Index Debt Ratings:
ABR
Spread
Eurodollar
Spread
Facility Fee
Rate
Category 1
A/A2 or better
0
0.350%
0.125%
Category 2
A-/A3
0
0.375%
0.125%
Category 3
BBB+Baa1
0
0.425%
0.150%
Category 4
BBB/Baa2
0
0.600%
0.150%
Category 5
BBB-/Baa3
0
0.800%
0.200%
Category 6
Worse than BBB-/Baa3
0.250%
1.000%
0.250%



For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01(e) hereof or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
 
3

--------------------------------------------------------------------------------



 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Weingarten Realty Investors, a Texas real estate investment
trust.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect, or (c) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 or 2.04.A.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.


“Capital Expenditure Reserve” means, on an annual basis, an amount equal to (a)
for use in calculating the Fixed Charge Coverage Ratio and the Adjusted Net
Operating Income, the product of (i) the aggregate number of gross square feet
of improvements contained in each Real Property parcel owned by Borrower or any
Subsidiary measured as of the last day of each of the immediately preceding four
(4) calendar quarters and averaged, multiplied by (ii) $0.15; and (b) for use in
calculating Value, the product of (i) the aggregate number of gross square feet
of improvements contained in the applicable Real Property owned by Borrower or
any Subsidiary as of the last day of the immediately preceding calendar quarter,
multiplied by (ii) $0.15. Capital Expenditure Reserve shall be calculated on a
consolidated basis in accordance with GAAP, and including (without duplication)
the Equity Percentage of Capital Expenditure Reserve for the Borrower’s
Unconsolidated Affiliates.
 
 
4

--------------------------------------------------------------------------------



 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 33% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or
group.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its
 
5

--------------------------------------------------------------------------------


 

Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $400,000,000.00.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.


“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.


“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.


“Competitive Loan” means a Loan made pursuant to Section 2.04.


“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.


“Credit Party” means the Borrower and each Guarantor, if any.


“Debt to Total Asset Value Ratio” shall mean the ratio (expressed as a
percentage) of the Borrower’s Indebtedness to Total Asset Value.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Development Property” means the property described in clause (c) of the
definition of Value.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.07.


“Dollars” or “$” refers to lawful money of the United States of America.
 
 
6

--------------------------------------------------------------------------------



 
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus or minus (c) to the extent included in
the determination of net income, any extraordinary losses or gains resulting
from sales, write-downs, write-ups, write-offs or other valuation adjustments of
assets or liabilities, in each case, as determined on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of EBITDA for the Borrower’s Unconsolidated Affiliates.


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).


“Eligible Ground Lease” shall mean a lease of Real Property in which the
Borrower or a Subsidiary is ground lessee meeting the following requirements:
(a) a remaining term (including renewal options exercisable at lessee’s sole
option) of at least twenty-five (25) years, and (b) the Administrative Agent has
determined that the ground lease is financeable in that it provides or allows
(either in the ground lease or in a current valid estoppel letter executed by
the landlord) for, without further consent from the landlord, (i) notice and
right to cure to lessee’s lender, (ii) a pledge and mortgage of the leasehold
interest, and (iii) recognition of a foreclosure of the leasehold interest
including no prohibition on entering into a new lease with the lender.


“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801
et seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 
136 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 
6901 et seq., the Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the
Clean Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §  1251
et seq., the Occupational Safety and Health Act, 29 U.S.C. §  651 et seq., (to
the extent the same relates to any Hazardous Materials), and the Oil Pollution
Act of 1990, 33 U.S.C. §  2701 et seq, as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation
 
7

--------------------------------------------------------------------------------



of any Environmental Law, (b)  exposure to any Hazardous Materials in violation
of any Environmental Law, (c) the Release or threatened Release of any Hazardous
Materials into the environment in violation of any Environmental Law or (d) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Percentage” means the aggregate ownership percentage of Borrower and its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as
follows: (a) for inclusion in Indebtedness, Borrower’s nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) for all other purposes, the
greater of (i) Borrower’s nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents, and (ii) Borrower’s economic ownership interest in the
Unconsolidated Affiliate, reflecting Borrower’s share of income and expenses of
the Unconsolidated Affiliate.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
 
8

--------------------------------------------------------------------------------



 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).


“Extension Request” has the meaning set forth in Section 2.19.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Officer” means the vice president of capital markets, the chief
financial officer, chief accounting officer, treasurer or controller of the
Borrower.


“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the Borrower's EBITDA
for the immediately preceding four (4) calendar quarters less the Capital
Expenditure Reserve for such period; to (b) all of the principal due and payable
and principal paid on the Borrower’s Indebtedness (excluding balloon payments of
principal due at the stated maturity of
 
9

--------------------------------------------------------------------------------



such Indebtedness, full loan prepayments prior to the stated maturity thereof,
and any partial loan prepayments made with casualty or condemnation proceeds),
plus all of the Borrower’s Interest Expense, plus the aggregate of all cash
dividends payable on the Borrower’s or any of its Subsidiaries’ preferred stock,
in each case for the period used to calculate EBITDA, all of the foregoing
calculated without duplication.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.


“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, and shall not include
guaranties or contingent liabilities under operating leases
 
10

--------------------------------------------------------------------------------



customarily undertaken or incurred by Borrower or any Subsidiary in the ordinary
course of business as either landlord or tenant.
 
“Guarantor” means Weingarten Nostat, Inc., a Texas corporation, Weingarten
Realty Management Company, a Texas corporation, WRI/Post Oak, Inc., a Texas
corporation, WRI/7080 Express Lane, Inc., a Texas corporation,
Weingarten/Lufkin, Inc., a Texas corporation, WRI/Pembroke, Ltd., a Texas
limited partnership, WRI/Louisiana Holdings, Inc., a Delaware corporation,
WRI/TEXLA, LLC, a Louisiana limited liability company, Parliament Square Center,
Inc., a Texas corporation, WNI/Tennessee Holdings, Inc., a Delaware corporation,
WNI/Tennessee, L.P., a Delaware limited partnership, and any other Person who
from time to time has executed a Guaranty as required by the terms of this
Agreement.


“Guaranty” means a guaranty in the form of Exhibit C attached hereto.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Historical Value” shall mean the purchase price of Real Property (including
improvements) and ordinary related purchase transaction costs, plus the cost of
subsequent capital improvements (including construction costs for property under
construction or development) made by the Borrower, less any provision for
losses, all determined in accordance with GAAP. If the Real Property is
purchased as a part of a group of properties, the Historical Value shall be
calculated based upon a reasonable allocation of the aggregate purchase price by
the Borrower for all purposes, and consistent with GAAP.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such
 
11

--------------------------------------------------------------------------------



Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (k)
all obligations contingent or otherwise, of such Person with respect to any
Hedging Agreements (calculated on a mark-to-market basis as of the reporting
date), however, in the case of more than one Hedging Agreement with the same
counterparty, the obligation shall be netted, and (l) payments received in
consideration of sale of an ownership interest in Borrower when the interest so
sold is determined, and the date of delivery is, more than one (1) month after
receipt of such payment and only to the extent that the obligation to deliver
such interest is not payable solely in such interest of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall be calculated on a consolidated basis in accordance with
GAAP, and including (without duplication) the Equity Percentage of Indebtedness
for the Borrower’s Unconsolidated Affiliates.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.


“Industrial Property” means Real Property that is used primarily for service
center/light industrial/bulk warehouse (not heavy manufacturing) purposes.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.


“Interest Expense” shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower’s Unconsolidated Affiliates.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Eurodollar Loan the first Business Day of each calendar
quarter, (b) with
 
12

--------------------------------------------------------------------------------


 

respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days' duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days'
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.
 
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (i) on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, or (ii) seven or fourteen days thereafter for no more than three (3)
Eurodollar Revolving Borrowings outstanding at one time, as the Borrower may
elect, and (b)  with respect to any Fixed Rate Borrowing, the period (which
shall not be less than fourteen days or more than six months) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.


“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.


“JPMC” means JPMorgan Chase Bank, N.A., in its individual capacity.


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC
 
13

--------------------------------------------------------------------------------



 
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means this Agreement, the Notes, any Guaranty and all other
instruments, agreements and written obligations executed and delivered by any of
the Credit Parties in connection with the transactions contemplated hereby.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
 
14

--------------------------------------------------------------------------------



 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole, (b) the ability of the Credit Parties (as a
whole) to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to the Lenders under the Loan Documents.


“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Non-recourse Debt), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and the other Credit Parties in
an aggregate principal amount exceeding $25,000,000.


“Maturity Date” means February 22, 2010, as the same may be extended in
accordance with Section 2.19.


“Maximum Rate” shall have the meaning set forth in Section 9.13.


“Minority Subsidiary” means a Subsidiary whose accounts would be consolidated
with those of its parent (as defined in the definition of Subsidiary) as
provided in the definition of Subsidiary, but the parent (a) does not own the
minimum amount set forth in clause (a) of the definition of Subsidiary, or (b)
does not Control the Subsidiary as set forth in clause (b) of the definition of
Subsidiary.


“Moody's” means Moody's Investors Service, Inc.


“Mortgage Notes” means mortgages and notes receivable permitted by Section
6.03(d)(i).


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals (other than those paid or
payable other than in cash), proceeds and other income received from such
property, including all pass-through reimburseables (to the extent the expense
being reimbursed is included as an expense in clause
 
15

--------------------------------------------------------------------------------


 
 
(b) below) and percentage rent (but excluding security or other deposits, early
lease termination or other penalties, or other income of a non-recurring nature)
during the determination period, less (b) an amount equal to all costs and
expenses (excluding interest expense and any expenditures that are capitalized
in accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period; provided, however, that the amount for the expenses for
the management of a property included in clause (b) above shall be set at three
percent (3%) of the amount provided in clause (a) above. Net Operating Income
shall be calculated on a consolidated basis in accordance with GAAP, and
including (without duplication) the Equity Percentage of Net Operating Income
for the Borrower’s Unconsolidated Affiliates.


“Net Worth” means Total Asset Value less Indebtedness of the Borrower.


“Non-recourse Debt” means any Indebtedness the payment of which the Borrower or
any of its Subsidiaries is not obligated to make other than to the extent of any
security therefor and customary carve-outs, including, without limitation,
fraud, criminal activity, misapplication of funds, ad valorem taxes, and
environmental matters.


“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time and shall include the Swingline Note; “Notes” means,
collectively, all of such Notes outstanding at any given time.


“Occupancy Level” means the occupancy level of a Real Property that is leased to
bona fide tenants not Affiliates of any Credit Party or the subject property
manager (or any of their respective Affiliates) paying rent under written
leases, based on the square feet of occupancy at the time of determination.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.


“Participant” has the meaning set forth in Section 9.04.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Encumbrances” means:
 
 
16

--------------------------------------------------------------------------------



 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;


(b) carriers', warehousemen's, mechanics', materialmen's, workers’, repairmen's
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts and similar obligations, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;


(f) easements, outstanding mineral and royalty interests, building setback
lines, maintenance liens, use restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;


(g) uniform commercial code protective filings with respect to personal property
leased to the Borrower or any Subsidiary; and


(h) landlords’ liens for rent not yet due and payable;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness consisting of borrowed money.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to
 
17

--------------------------------------------------------------------------------



the extent such obligations are backed by the full faith and credit of the
United States of America), in each case maturing within one year from the date
of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or from Moody's of A2/P2 or better;


(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e) investments in Subsidiaries and Unconsolidated Affiliates made in accordance
with this Agreement;


(f) investments in obligations of the Federal National Mortgage Association and
the Federal Home Loan Mortgage Corporation, with the highest credit rating
obtainable from S&P or from Moody’s; and


(g) investments in other real estate investment trusts.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMC as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
 
18

--------------------------------------------------------------------------------



 
“Qualified Real Property” means Real Property that (a) is not subject to a Lien
in any manner, other than Permitted Encumbrances, and (b) is not subject to or
affected by any limiting agreement described in Section 6.06(a).


“Real Property” means, collectively, all interest in any land and improvements
located thereon (including Eligible Ground Leases and direct financing leases of
land and improvements owned by a Person), together with all equipment,
furniture, materials, supplies and personal property now or hereafter located at
or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by any Person.


“Register” has the meaning set forth in Section 9.04.


“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.


“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.


“Retail Property” means Real Property that is used primarily as a retail
shopping center, which may include ancillary uses such as office, medical and
restaurant uses.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and its Swingline Exposure at such time.
 
 
19

--------------------------------------------------------------------------------



 
“Revolving Loan” means a Loan made pursuant to Section 2.03.


“S&P” means Standard & Poor's Rating Group.


“Secured Debt” means the Indebtedness of the Borrower and any of its
subsidiaries secured by a Lien, and (without duplication) any Indebtedness
(secured and unsecured) of any Subsidiary of the Borrower that is not a
Guarantor.


“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.


“Stabilization Date” shall mean, with respect to a property, the earlier of (a)
eighteen (18) months after substantial completion of new construction or
development, or (b) the first date the Occupancy Level is at least ninety
percent (90%).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date (but excluding ownership
interests accounted for under the equity method of accounting and included in
clause (a) of the definition of Unconsolidated Affiliates), as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date,
 
20

--------------------------------------------------------------------------------



otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.A.


“Swingline Note” means a promissory note in the form attached hereto as Exhibit
D-1 payable to the Swingline Lender evidencing the obligations of the Borrower
to the Swingline Lender and executed by the Borrower, as the same may be
amended, supplemented, modified or restated from time to time.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s Real Property (subject to the applicable maximum
investment limitations in Section 6.03(h)), plus (b) the amount of any cash and
cash equivalents, excluding tenant security and other restricted deposits of the
Borrower, plus (c) investments in Unconsolidated Affiliates that are engaged
primarily in the business of investment in and operation of Retail Property or
Industrial Property, valued at an amount equal to the Value of each
Unconsolidated Affiliate’s Real Property multiplied by the Equity Percentage for
that Unconsolidated Affiliate, plus (d) investments in Mortgage Notes and
Affiliate Notes that are not then in default (calculated on the book value of
the investment in accordance with GAAP) (subject to the maximum investment
limitations in Section 6.03(d)(ii)). Total Asset Value for items (a) through (d)
above shall be calculated on a consolidated basis in accordance with GAAP.


“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by
 
21

--------------------------------------------------------------------------------


 
 
reference to the Adjusted LIBO Rate, the Alternate Base Rate or, in the case of
a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 
“Unconsolidated Affiliate” means, without duplication, (a) in respect of any
Person, any other Person (other than a Person whose stock is traded on a
national trading exchange) in whom such Person holds a voting equity or
ownership interest and whose financial results would not be consolidated under
GAAP with the financial results of such Person on the consolidated financial
statements of such Person, and (b) a Minority Subsidiary.


“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Adjusted Net
Operating Income for Qualified Real Property for the immediately preceding four
(4) calendar quarters, to (b) the Borrower’s Interest Expense on all of the
Borrower’s Indebtedness other than Secured Debt for the period used to calculate
Adjusted Net Operating Income.


“Unseasoned Property” means Real Property that is completed but has not reached
the Stabilization Date.


“Value” means the sum of the following:


(a) for Real Property that has reached the Stabilization Date and that Borrower
or Subsidiary of Borrower has owned for all of the immediately preceding
eighteen (18) calendar months, the result of dividing (i) the aggregate Net
Operating Income of the subject property based on the immediately preceding six
(6) calendar months and multiplied by two (2), less the Capital Expenditure
Reserve for such property, by (ii) eight and one-fourth percent (8.25%); plus


(b) for Real Property that is completed but has not reached the Stabilization
Date or that has not been owned by Borrower or a Subsidiary of Borrower for all
of the immediately preceding eighteen (18) calendar months, the Historical Value
of the subject property; plus


(c) for Real Property that is under construction or development, the Historical
Value of the subject property; plus


(d) for Real Property that is undeveloped land, the Historical Value of the
subject property calculated in accordance with GAAP.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
 
22

--------------------------------------------------------------------------------


 
SECTION 1.02.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
 
SECTION 1.03.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. 
 
 
SECTION 1.04.   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Without limiting the
generality of the foregoing, Administrative Agent and Lenders recognize that the
Borrower changed its method of accounting from the pro rata method of accounting
to the full consolidation method of accounting for financial accounting
purposes, in accordance with GAAP. Notwithstanding such change, the Borrower
shall continue to calculate compliance with the financial covenants in this
Agreement based on GAAP prior to the change, and shall prepare footnotes to each
Compliance
 
23

--------------------------------------------------------------------------------


 
 
Certificate required to be delivered under this Agreement that indicate which
method was used for a particular covenant calculation.
 
ARTICLE II
 
The Credits
 
 
SECTION 2.01.   Commitments. 
 


Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) such Lender's
Revolving Credit Exposure exceeding such Lender's Commitment or (ii) the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans. Pursuant to Chapter
346 (“Chapter 346”) of the Texas Credit Code, Borrower, Administrative Agent and
Lenders expressly agree that Chapter 346 shall not apply to the Notes or to any
Loan evidenced by the Notes and that neither the Notes nor any such Loan shall
be governed by or subject to the provisions of Chapter 346 in any manner
whatsoever.
 
SECTION 2.02.   Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender's failure to make Loans as required.
 


(b) Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.


(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of
 
24

--------------------------------------------------------------------------------


 
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
eight Eurodollar Borrowings (both Revolving and Competitive) outstanding.

 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03.   Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Houston, Texas time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Houston, Texas time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., Houston, Texas time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit E
attached hereto and hereby made a part hereof and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02: 
 
 

(i)     
the aggregate amount of the requested Borrowing;

 
 

(ii)    
the date of such Borrowing, which shall be a Business Day;

 
 

(iii)  
whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 
 

(iv)  
in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

 
 
25

--------------------------------------------------------------------------------


 
 

(v)  
the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 


If no election as to the Type of Revolving Borrowing is specified in the
Borrowing Request, then the requested Revolving Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Revolving Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration, in the case of a Eurodollar
Borrowing. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04.   Competitive Bid Procedure. (a) Wherever and for so long as the
Borrower’s Index Debt rating is in Category 5 (as referenced in the definition
of Applicable Rate) or better, and subject to the terms and conditions set forth
herein, from time to time during the Availability Period the Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans up to an aggregate principal
amount outstanding at any one time equal to 50% of the aggregate Commitments;
provided that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments. To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., Houston, Texas time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn by the
Borrower or all Competitive Bids received in response thereto rejected. Each
such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Competitive Bid
Request in the form of Exhibit F attached hereto and signed by the Borrower.
Each such telephonic and written Competitive Bid Request shall specify the
following information in compliance with Section 2.02:
 
 

(i)     
the aggregate amount of the requested Borrowing;

 
 

(ii)    
the date of such Borrowing, which shall be a Business Day;
 

 
 

(iii)  
whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 
 
26

--------------------------------------------------------------------------------


 
 

(iv)  
the Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 
 

(v)  
the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.


(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competi-tive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 10:00 a.m., Houston, Texas
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrow-ing, not later than
10:00 a.m., Houston, Texas time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.


(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.


(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 10:30 a.m., Houston, Texas time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., Houston, Texas time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid
 
27

--------------------------------------------------------------------------------



 
made at a particular Competitive Bid Rate if the Borrower rejects a Competitive
Bid made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.
 
(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.


(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.


SECTION 2.04.A. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result, after giving
effect to the requested Swingline Loan, in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000 or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.


 
 
28

--------------------------------------------------------------------------------


 
 
(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, not later than 11:00 a.m., Houston, Texas
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. Each such telephonic Borrowing
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. The
Administrative Agent will promptly advise the Swingline Lender of any such
Borrowing Request received from the Borrower. The Administrative Agent will
promptly notify each Lender of the funding of a Swingline Loan, and the amount.
 


(c) The Swingline Lender shall, by written notice given to the Administrative
Agent not later than 10:00 a.m., Houston, Texas time, on the third (3rd)
Business Day after the Swingline Loan has been funded require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender's Applicable Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender's Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be
 
29

--------------------------------------------------------------------------------


 
 
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
 
SECTION 2.05.   Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Subsidiary, and in such
event the Borrower shall be obligated under this Agreement and under such Letter
of Credit as if the Borrower were the named account party and such Letter of
Credit shall create LC Exposure), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 


(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $60,000,000, (ii) the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the total Commitments, (iii) no
more than twenty (20) Letters of Credit shall be outstanding, and (iv) the face
amount of the subject Letter of Credit shall not be less than $50,000. Promptly
upon the issuance, increase or extension of a Letter of Credit, the
Administrative Agent shall advise each Lender of the details thereof.


(c) Expiration Date. Each Letter of Credit shall expire not later than the close
of business on the date that is ten (10) days prior to the Maturity Date
(including the extension period provided in Section 2.19 so long as the Borrower
remains qualified to exercise the
 
30

--------------------------------------------------------------------------------


 
 
extension). At least ten (10) days prior to the Maturity Date (as same be
extended pursuant to Section 2.19), any Letter of Credit that will expire after
the Maturity Date must be secured by cash collateral as provided in Section
2.05(j).

 
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Letters of credit referred to on Schedule 2.05(d) have
previously been issued by JPMC under a previous loan agreement by and between
JPMC and other banks, as lenders, and Borrower. Without the necessity for any
reissuance, such letters of credit shall be deemed issued under this Agreement
as “Letters of Credit” by JPMC as of the Effective Date hereof, and, with
respect to such letters of credit, JPMC shall have all the rights and
obligations of the Issuing Bank under this Agreement.


(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Houston, Texas time, on the Business Day that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Houston, Texas time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04.A. that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower's obligation to make such payment shall
be discharged and replaced by the
 
31

--------------------------------------------------------------------------------



 
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall promptly notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender's Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f) Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
 
32

--------------------------------------------------------------------------------



 
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank, the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any information to the contrary, or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.


(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. If the credit rating of
the Issuing Bank has been downgraded so that the Issuing Bank no longer
satisfies the requirements of the beneficiary of a Letter of Credit, then the
Borrower has the right to replace the Issuing Bank as the issuer of that Letter
of Credit with a successor Issuing Bank (with the consent of the successor
Issuing Bank) which must be a Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b).
 
33

--------------------------------------------------------------------------------



 
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
 
(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) any Letter of Credit will expire after the Maturity Date as
allowed by Section 2.05(c), then at least ten (10) days before the Maturity
Date, the Borrower shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or because the Letter of Credit will expire
after the Maturity Date, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived, or after the Maturity Date has been extended,
respectively.
 
 
34

--------------------------------------------------------------------------------


 
SECTION 2.06.   Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Houston, Texas time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.A. The Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in Houston,
Texas and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
 


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.
 
SECTION 2.07.   Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.
 
 
35

--------------------------------------------------------------------------------


 


(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of seven days’ duration.


(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.


(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Eurodollar Revolving Borrowing with an Interest Period of seven days’
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders,
 
36

--------------------------------------------------------------------------------


 
 
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
 
SECTION 2.08.   Termination, Reduction and Increase of Commitments. 
 
 
(a)  Unless previously terminated by the Administrative Agent in accordance with
this Agreement, the Commitments shall terminate on the Maturity Date.
 
 
(b)  The Borrower may only reduce the Commitments without the prior written
consent of the Administrative Agent and all of the Lenders in the following
circumstances: the Borrower may from time to time prior to February 22, 2010
reduce the Commitments, provided that each reduction in the Commitments shall be
in an amount that is an integral multiple of $5,000,000 and the total
Commitments may not be reduced to less than $200,000,000. The Borrower shall not
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the total Commitments as reduced. 
 
 
(c)  The Borrower shall notify the Administrative Agent of any election to
reduce the Commitments under Section 2.08(b) at least five (5) Business Days
prior to the effective date of such reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable.
Any reduction of the Commitments shall be permanent. Each reduction in the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
 
(d)  So long as the Borrower is not then in Default and so long as the Borrower
has not reduced the Commitment pursuant to Section 2.08(b), the Borrower may on
two (2) occasions prior to February 22, 2009, request that the aggregate
Commitments be increased, so long as the aggregate Commitments do not exceed Six
Hundred Million Dollars ($600,000,000.00) (the “Maximum Commitment”). If the
Borrower requests that the aggregate Commitments be increased, the
Administrative Agent shall use commercially reasonable efforts to obtain
increased or additional commitments up to the Maximum Commitment, and to do so
the Administrative Agent may, after first offering the Lenders the opportunity
to participate in the increased Commitments, obtain additional lenders of its
choice (and approved by Borrower, such approval not to be unreasonably withheld
or delayed), and without the necessity of approval from any of the Lenders. The
Borrower and each Guarantor shall execute an amendment to this Agreement,
additional Notes and other documents as the Administrative Agent may reasonably
 
 
37

--------------------------------------------------------------------------------


 
 
require to evidence the increase of the Commitments, and the admission of
additional Persons as Lenders, if necessary.
 
SECTION 2.09.   Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Competitive Loan on the last day of the
Interest Period applicable to such Loan, and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the date that is two (2) Business Days after such Swingline
Loan is made. The Loans shall be evidenced by the Notes. The Revolving Loans
shall be evidenced by Revolving Notes executed by the Borrower, one to each
Lender for such Lender’s Commitment. The Swingline Loans shall be evidenced by
the Swingline Note. The Competitive Loans shall be evidenced by Competitive
Notes executed by the Borrower to each Lender, with each such Competitive Note
being in the original principal sum of $200,000,000.00, which is the maximum
principal amount of Competitive Loans that can be outstanding at any one time in
the aggregate under this Agreement. Borrower’s liability to each Lender under
its Competitive Note shall not exceed the principal amount advanced by such
Lender as a Competitive Loan.
 


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof. All
payments received on the Notes shall be applied first to pay the Swingline
Loans.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
SECTION 2.10.   Prepayment of Loans. (a)  The Borrower shall have the right at
any time and from time to time to prepay, without penalty, any Borrowing in
whole or in part, subject
 
38

--------------------------------------------------------------------------------


 
 
 
to prior notice in accordance with paragraph (b) of this Section, and subject to
Section 2.15, if applicable; provided that the Borrower shall not have the right
to prepay any Competitive Loan without the prior consent of the Lender thereof.

 
(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 1:00 p.m., Houston, Texas time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., Houston,
Texas time, one Business Day before the date of prepayment, or (iii) in the case
of prepayment of a Swingline Loan, not later than 11:00 a.m., Houston, Texas
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.


(c) In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.


(d) Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans. Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
 
SECTION 2.11.   Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the date of this Agreement
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender's Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees
 
 
39

--------------------------------------------------------------------------------



 
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the date
of this Agreement to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, in the amount of 0.10% of
the face amount of each Letter of Credit, as well as the Issuing Bank's standard
administrative fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
date of this Agreement; provided that all such fees shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Fronting fees shall
be payable in full in advance on the date of the issuance, or renewal or
extension of each Letter of Credit, and are not refundable. JPMC shall not
charge a fronting fee for Letters of Credit issued under this Agreement to
replace or extend the letters of credit listed on Schedule 2.05(d). Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


(e) In the event that the Maturity Date is extended in accordance with the terms
of Section 2.19, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender an extension fee equal to 0.10% of the aggregate
Revolving Credit Exposure on the first effective day of the extension.
 
 
40

--------------------------------------------------------------------------------


 
SECTION 2.12.   Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the lesser of (x) the Alternate Base
Rate plus the Applicable Rate, or (y) the Maximum Rate.
 


(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the lesser of (x) the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate, or (y) the Maximum Rate, or (ii) in the case of a Eurodollar Competitive
Loan, at the lesser of (x) the LIBO Rate for the Interest Period in effect for
such Borrowing plus (or minus, as applicable) the Margin applicable to such
Loan, or (y) the Maximum Rate.


(c) Each Fixed Rate Loan shall bear interest at the lesser of (i) the Fixed Rate
applicable to such Loan or (ii) the Maximum Rate.


(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, the lesser of
(x) 2% plus the rate otherwise applicable to such Loan as provided in paragraphs
(a), (b) and (c) of this Section, or (y) the Maximum Rate, or (ii) in the case
of any other amount, the lesser of (x) 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section, or (y) the Maximum Rate.


(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.


(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
 
 
41

--------------------------------------------------------------------------------


 
SECTION 2.13.   Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
 
(b)  the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that (i) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period and (ii) such fact is generally applicable to
its loans of this type to similar borrowers, as evidenced by a certification
from such Lenders;
 


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
 
SECTION 2.14.   Increased Costs. (a)  If any Change in Law shall:
 
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
 
 
(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition (other than one relating to Excluded Taxes) affecting this
Agreement or Eurodollar Loans or Fixed Rate Loans made by such Lender or any
Letter of Credit or participation therein;
 
 
 
42

--------------------------------------------------------------------------------


 

 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
 
(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
 
 
(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. 
 
 
(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 60 days prior to the date that such Lender or the Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the Issuing Bank's intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 60-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
 
 
43

--------------------------------------------------------------------------------


 
(e)  Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
 
 
SECTION 2.15.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b)), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan, or (e) the assignment of any
Eurodollar Loan or Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
 
SECTION 2.16.   Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law. 
 
 
44

--------------------------------------------------------------------------------



 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.


(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
 
SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
 
 
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, Houston, Texas time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 712 Main Street, Houston, Texas, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to
 
45

--------------------------------------------------------------------------------


 
 
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. If the Administrative Agent receives a payment for the account
of a Lender prior to 12:00 noon, Houston, Texas time, such payment must be
delivered to the Lender on the same day and if it is not so delivered due to the
fault of the Administrative Agent, the Administrative Agent shall pay to the
Lender entitled to the payment interest thereon for each day after payment
should have been received by the Lender pursuant hereto until the Lender
receives payment, at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the
 
46

--------------------------------------------------------------------------------


 
 
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04.A, 2.05(d) or (e), 2.06(b) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
 
(f)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower and without interest on such sums (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
 
 
 
47

--------------------------------------------------------------------------------


 
 
SECTION 2.18.   Mitigation Obligations; Replacement of Lenders.
 


(a) Each Lender and the Issuing Bank will notify the Borrower of any event
occurring after the date of this Agreement which will entitle such Person to
compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice. If any Lender or the Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender or the Issuing bank shall use reasonable
efforts to avoid or minimize the amounts payable, including, without limitation,
the designation of a different lending office for funding or booking its Loans
and Letters of Credit hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank. The Borrower hereby agrees
to pay all reasonable and documented costs and expenses incurred by any Lender
or the Issuing Bank in connection with any such designation or assignment.


(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
 
 
48

--------------------------------------------------------------------------------


 
 
SECTION 2.19.   Extension.
 
 
(a)  Subject to the provisions of this Section, the Borrower may extend the
Maturity Date of the Revolving Loans one (1) time for one (1) year by giving
written request therefor (the “Extension Request”) to the Administrative Agent
of the Borrower’s desire to extend such term, at least ninety (90) days prior to
the Maturity Date. 
 
 
(b)  If the Maturity Date is extended, all of the other terms and conditions of
this Agreement and the other Loan Documents (including interest payment dates)
shall remain in full force and effect and unmodified, except as expressly
provided for herein. The extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions:
 
 
(i)  The representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
Extension Request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);
 
 
(ii)  no Default or Event of Default has occurred and is continuing on the date
on which the Borrower gives the Administrative Agent the Extension Request or on
the first day of the extension;
 
 
(iii)  the Borrower shall be in compliance with all of the financial covenants
set forth in Article VI hereof both on the date on which the Extension Request
is given to the Administrative Agent and on the first day of the extension;
 
 
(iv)  the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders, the Issuing Bank and the Administrative
Agent under the Loan Documents, including the extension fee described in Section
2.11(e) hereof;
 
 
(v)  the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;
 
 
(vi)  no change in the business, assets, management, operations or financial
condition of any Credit Party shall have occurred since the most recent funding
of any Loan, which change, in the judgment of the Administrative Agent, will
have or is reasonably likely to have a Material Adverse Effect;
 
 
(vii)  the Borrower shall execute and deliver to Administrative Agent such other
documents, financial statements, instruments, certificates, opinions of counsel,
reports, or
 
 
49

--------------------------------------------------------------------------------


 
 
amendments to the Loan Documents as the Administrative Agent shall reasonably
request regarding the Credit Parties as shall be necessary to effect such
extension; and
 
(viii)  a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Credit Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied.
 
 
ARTICLE III
 
 
Representations and Warranties
 


The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
 
SECTION 3.01.   Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. 
 
 
SECTION 3.02.   Authorization; Enforceability. The Transactions are within the
trust, corporate, partnership or limited liability company powers (as
applicable) of the respective Credit Parties and have been duly authorized by
all necessary corporate, partnership or limited liability company action. This
Agreement and the Loan Documents have been duly executed and delivered by each
Credit Party which is a party thereto and constitute the legal, valid and
binding obligation of each such Person, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
 
SECTION 3.03.   Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Credit Party or any of the Borrower’s Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
the Borrower’s Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by
 
50

--------------------------------------------------------------------------------


 
 
any Credit Party or any of the Borrower’s Subsidiaries, and (d) will not result
in the creation or imposition of any Lien on any asset of any Credit Party or
any of the Borrower’s Subsidiaries.
 
SECTION 3.04.   Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders financial statements (i) as of
and for the fiscal year ended December 31, 2004, reported on by Deloitte &
Touche LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended September 30, 2005, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
 


(b) Since September 30, 2005, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.
 
SECTION 3.05.   Properties. (a) Subject to Liens permitted by Section 6.01, each
of the Borrower and its Subsidiaries has title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes. 
 


(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the Borrower’s business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(c) All components of all improvements included within the Real Property owned
or leased, as lessee, by any Credit Party, including, without limitation, the
roofs and structural elements thereof and the heating, ventilation, air
conditioning, plumbing, electrical, mechanical, sewer, waste water, storm water,
paving and parking equipment, systems and facilities included therein, are in
good working order and repair, subject to such exceptions which are not
reasonably likely to have, in the aggregate, a Material Adverse Effect. All
water, gas, electrical, steam, compressed air, telecommunication, sanitary and
storm sewage lines and systems and other similar systems serving the Real
Property owned or leased by any Credit Party are installed and operating and are
sufficient to enable the Real Property to continue to be used and operated in
the manner currently being used and operated, and no Credit Party has any
knowledge of any factor or condition that reasonably could be expected to result
in the termination or material
 
 
51

--------------------------------------------------------------------------------



 
impairment of the furnishing thereof, subject to such exceptions which are not
likely to have, in the aggregate, a Material Adverse Effect. No improvement or
portion thereof is dependent for its access, operation or utility on any land,
building or other improvement not included in the Real Property owned or leased
by the Borrower or its Subsidiaries, other than for access provided pursuant to
a recorded easement or other right of way establishing the right of such access
subject to such exceptions which are not likely to have, in the aggregate, a
Material Adverse Effect.
 
(d) All franchises, licenses, authorizations, rights of use, governmental
approvals and permits (including all certificates of occupancy and building
permits) required to have been issued by Governmental Authority to enable all
Real Property owned or leased by Borrower or any of its Subsidiaries to be
operated as then being operated have been lawfully issued and are in full force
and effect, other than those which the failure to obtain in the aggregate could
not be reasonably expected to have a Material Adverse Effect. No Credit Party is
in violation of the terms or conditions of any such franchises, licenses,
authorizations, rights of use, governmental approvals and permits, which
violation would reasonably be expected to have a Material Adverse Effect.


(e) None of the Credit Parties has received any notice or has any knowledge, of
any pending, threatened or contemplated condemnation proceeding affecting any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof, or any proposed termination or impairment of any parking at any such
owned or leased Real Property or of any sale or other disposition of any Real
Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof in lieu of condemnation, which in the aggregate, are reasonably likely
to have a Material Adverse Effect.


(f) Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(f).
 
SECTION 3.06.   Intellectual Property. To the knowledge of each Credit Party,
such Credit Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that,
 
 
52

--------------------------------------------------------------------------------


 
 
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. To the knowledge of each Credit Party, there are no
material slogans or other advertising devices, projects, processes, methods,
substances, parts or components, or other material now employed, or now
contemplated to be employed, by any Credit Party with respect to the operation
of any Real Property, and no claim or litigation regarding any slogan or
advertising device, project, process, method, substance, part or component or
other material employed, or now contemplated to be employed by any Credit Party,
is pending or threatened, the outcome of which could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.07.   Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Credit Party or any of the Borrower’s Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 


(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect :



 
(i)
to the knowledge of the Credit Parties, all Real Property leased or owned by
Borrower or any of its Subsidiaries is free from contamination by any Hazardous
Material, except to the extent such contamination could not reasonably be
expected to cause a Material Adverse Effect;




 
(ii)
to the knowledge of the Credit Parties, the operations of Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;




 
(iii)
neither the Borrower nor any of its Subsidiaries have known liabilities with
respect to Hazardous Materials and, to the knowledge of each Credit Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;

 
 
53

--------------------------------------------------------------------------------



 

 
(iv)
neither the Real Property currently leased or owned by Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Credit Party, (x) any predecessor of
any Credit Party, nor (y) any of Credit Parties’ Real Property owned or leased
in the past, nor (z) any owner of Real Property leased or operated by Borrower
or any of its Subsidiaries, are subject to any outstanding written order or
contract, with any Governmental Authority or other Person, or to any federal,
state, local, foreign or territorial investigation of which a Credit Party has
been given notice respecting (A) Environmental Laws, (B) Remedial Action, or (C)
the Release or threatened Release of any Hazardous Material, in each case,
except to the extent such written order, contract or investigation could not
reasonably be expected to have a Material Adverse Effect;




 
(v)
none of the Credit Parties are subject to any pending legal proceeding alleging
the violation of any Environmental Law nor, to the knowledge of each Credit
Party, are any such proceedings threatened, in either case, except to the extent
any such proceedings could not reasonably be expected to have a Material Adverse
Effect;




 
(vi)
neither the Borrower nor any of its Subsidiaries nor, to the knowledge of each
Credit Party, any predecessor of any Credit Party, nor to the knowledge of each
Credit Party, any owner of Real Property leased by Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;




 
(vii)
none of the operations of the Borrower or any of its Subsidiaries or, to the
knowledge of each Credit Party, of any owner of premises currently leased by
Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws, except to the extent the same could not readily be
expected to have a Material Adverse Effect; and

 
 
54

--------------------------------------------------------------------------------



 

 
(viii)
to the knowledge of the Credit Parties, there is not now, nor has there been in
the past (except, in all cases, to the extent the existence thereof could not
reasonably be expected to have a Material Adverse Effect), on, in or under any
Real Property leased or owned by Borrower or any of its Subsidiaries, or any of
their predecessors (A) any underground storage tanks or surface tanks, dikes or
impoundments (other than for surface water); (B) any friable asbestos-containing
materials; (C) any polychlorinated biphenyls; or (D) any radioactive substances
other than naturally occurring radioactive material.



(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.08.   Compliance with Laws and Agreements. Each of the Credit Parties
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
 
 
SECTION 3.09.   Investment and Holding Company Status. Neither any of the Credit
Parties nor any of the Borrower’s Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.
 
 
SECTION 3.10.   Taxes. Each Credit Party and each of the Borrower’s Subsidiaries
that Borrower Controls has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
 
SECTION 3.11.   ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the
 
55

--------------------------------------------------------------------------------


 
 
most recent financial statements reflecting such amounts, exceed by more than
$10,000,000 the fair market value of the assets of all such underfunded Plans.
 
SECTION 3.12.   Disclosure. The Borrower has disclosed or made available to the
Lenders all agreements, instruments and corporate or other restrictions to which
it, any other Credit Party, or any of its Subsidiaries is subject, and all other
matters known to it, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Confidential Information
Memorandum dated January, 2006 prepared by the Administrative Agent in
conjunction with the Borrower, nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
 
SECTION 3.13.   Insurance. Borrower has provided to Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of Borrower and its Subsidiaries, specifying
for each such policy and program, (i) the amount thereof, (ii) the risks insured
against thereby, (iii) the name of the insurer and each insured party
thereunder, (iv) the policy or other identification number thereof and (v) the
expiration date thereof. Such insurance policies and programs (or such other
similar policies as are permitted pursuant to Section 5.06) are currently in
full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
 
 
SECTION 3.14.   Margin Regulations. The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), and no proceeds of any
Loan or Letter of Credit will be used to purchase or carry any margin stock.
 
 
SECTION 3.15.   Subsidiaries. As of the Effective Date, the Borrower has only
the Subsidiaries listed on Schedule 3.15 attached hereto. Each of the Borrower’s
Subsidiaries that is a corporation other than Weingarten Investments Inc. and
WNI/Tennessee Holdings, Inc. is a “qualified REIT subsidiary” under Section 856
of the Code.
 
 
56

--------------------------------------------------------------------------------


 
ARTICLE IV
 
 
Conditions
 
 
SECTION 4.01.   Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
 
(a)  The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.
 
 
(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Winstead Sechrest & Minick, P.C., counsel for the Borrower, covering
such matters relating to the Credit Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
 
 
(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
 
 
(d)  The Administrative Agent shall have received a Compliance Certificate,
dated the date of this Agreement (but calculated as of, and for the period
ending, September 30, 2005) and signed by a Financial Officer of the Borrower,
in form and substance satisfactory to the Administrative Agent.
 
 
(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
 


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
 
57

--------------------------------------------------------------------------------


 
 
SECTION 4.02.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
 
(a)  The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
 
 
(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
 
(c)  With respect to (i) any requested Borrowings, the Borrower shall have
complied with Section 2.03 or Section 2.04, as applicable, and (ii) the request
for the issuance, amendment, renewal or extension of any Letters of Credit, the
Borrower shall have complied with Section 2.05(b).
 


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
 
ARTICLE V
 
 
Affirmative Covenants
 


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 5.01.   Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
 
 
(a)  within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material
 
58

--------------------------------------------------------------------------------


 
 
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (the “Compliance
Certificate”) in the form of Exhibit B attached hereto;
 
 
(d)  promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the Securities
and Exchange Commission (including registration statements and reports on Form
10-K, 10-Q and 8-K (or their equivalents)), or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;
 
 
(e)  promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; 
 
 
(f)  concurrently with any delivery of financial statements under clause (a)
above (or earlier if prepared and completed earlier by the Borrower) a current
capital plan of the Borrower and its Subsidiaries (based on the Borrower’s good
faith estimates and projections) for the next four (4) calendar quarters
including projected sources and uses of funds (including dividend and debt
payments); and
 
 
(g)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidi-ary of the Borrower, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may reasonably request.
 
 
59

--------------------------------------------------------------------------------


 
 
SECTION 5.02.   Financial Tests. The Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP: 
 
 
(a)  a Secured Debt to Total Asset Value Ratio no greater than thirty percent
(30%) at all times; 
 
 
(b)  a Fixed Charge Coverage Ratio of not less than 1.75:1.00 at all times; 
 
 
(c)  a Net Worth of at least Two Billion Dollars ($2,000,000,000), plus fifty
percent (50%) of the net proceeds (gross proceeds less reasonable and customary
costs of sale and issuance paid to Persons not Affiliates of any Credit Party)
received by the Borrower at any time from the issuance of capital stock of the
Borrower after the date of this Agreement, at all times; 
 
 
(d)  an Unencumbered Interest Coverage Ratio of not less than 2.00:1.00 at all
times; and 
 
 
(e)  a Debt to Total Asset Value Ratio no greater than sixty percent (60%) at
all times.
 
 
SECTION 5.03.   Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same:
 
 
(a)  the occurrence of any Default;
 
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; 
 
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
 
 
(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
 
60

--------------------------------------------------------------------------------


 
 
SECTION 5.04.   Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries that it Controls to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02. The Borrower will maintain at least one class of common shares of
the Borrower having trading privileges on the New York Stock Exchange.
 
 
SECTION 5.05.   Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries that it Controls to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
 
SECTION 5.06.   Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries that it Controls to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are set forth in the schedule provided pursuant to Section 3.13,
or as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
 
SECTION 5.07.   Books and Records; Inspection Rights. 
 
 
(a)  The Borrower will, and will cause each of its Subsidiaries that it Controls
to, keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities. 
 
 
(b)  The Borrower will, and will cause each of its Subsidiaries that it Controls
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice and subject to rights of tenants, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
 
 
SECTION 5.08.   Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries that it Controls to, comply with all laws, rules, regulations
and orders of any Governmental Authority (a) applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse
 
 
61

--------------------------------------------------------------------------------


 
 
Effect, and (b) required to maintain, and will at all times qualify as and
maintain, its status as a real estate investment trust under Section 856(c)(1)
of the Code.
 
 
SECTION 5.09.   Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used for general corporate purposes including acquisition, development
and enhancement of Real Property. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for financing, funding or completing the
hostile acquisition of publicly traded Persons or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations G, U and
X. 
 
 
SECTION 5.10.   Fiscal Year. Borrower shall maintain as its fiscal year the
twelve (12)-month period ending on December 31 of each year.
 
 
SECTION 5.11.   Environmental Matters. 
 
 
(a)  Borrower shall comply and shall cause each of its Subsidiaries that it
Controls and each Real Property owned or leased by such parties to comply in all
material respects with all applicable Environmental Laws currently or hereafter
in effect, except to the extent noncompliance could not reasonably be expected
to have a Material Adverse Effect.
 
 
(b)  If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries that it Controls, or Real Property adjacent to such Real
Property, which could reasonably be expected to have a Material Adverse Effect ,
then Borrower agrees, upon request from the Administrative Agent, to provide the
Administrative Agent, at the Borrower’s expense, with such reports,
certificates, engineering studies or other written material or data as the
Administrative Agent or the Required Lenders may reasonably require so as to
reasonably satisfy the Administrative Agent and the Required Lenders that any
Credit Party or Real Property owned or leased by them is in material compliance
with all applicable Environmental Laws. 
 
 
(c)  Borrower shall, and shall cause each of its Subsidiaries that it Controls
to, take such Remedial Action or other action as required by Environmental Law
or any Governmental Authority
 
 
SECTION 5.12.   Guaranties. Each wholly owned Subsidiary of Borrower now or
hereafter in existence that (a) is not a special purpose entity, or formed
solely to own an interest in a special purpose entity, formed to own a single
asset or group of assets in a bankruptcy remote manner, and (b) owns material
unencumbered assets (as determined by the Administrative Agent), must execute
and deliver to the Administrative Agent a Guaranty (within
 
62

--------------------------------------------------------------------------------


 
 
forty-five (45) days after the calendar quarter when the Subsidiary was formed
or otherwise acquired for Subsidiaries formed or otherwise acquired after the
Effective Date). 
 
SECTION 5.13.   Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.
 
 
ARTICLE VI
 
 
Negative Covenants
 


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.   Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
 
 
(a)  Permitted Encumbrances; 
 
 
(b)  any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.01; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations (whether
present or future) set forth in the governing loan documents, as of the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; and
 
 
(c)  any Lien securing Indebtedness not prohibited by this Agreement.
 
 
SECTION 6.02.   Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries when taken as a whole, or all or substantially all of the stock of
its Subsidiaries when taken as a whole (in each case, whether now owned or
here-after acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into, or consolidate with,
the
 
 
63

--------------------------------------------------------------------------------


 
 
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Person not a Credit Party may merge into, or consolidate with, any
Subsidiary in a transaction in which the surviving entity is a Subsidiary, (iii)
any Subsidiary not a Credit Party may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another Subsidiary, (iv) any Subsidiary not
a Credit Party may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (v) any
Subsidiary which is a Credit Party may merge into (or consolidate with) or
liquidate or dissolve into, any other Subsidiary which is a Credit Party, and
(vi) any Subsidiary which is a Credit Party may sell, transfer, lease or
otherwise dispose of its assets to Borrower or to any other Subsidiary which is
a Credit Party; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.03.

 
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
 
SECTION 6.03.   Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, not including
receivables, deposits or prepaid items, except:
 
 
(a)  Permitted Investments;
 
 
(b)  investments in the capital stock of new or existing Subsidiaries and
intercompany loans between or among the Borrower and/or its Subsidiaries;
 
 
(c)  investments in Unconsolidated Affiliates (valued at an amount equal to the
Value of each Unconsolidated Affiliate’s Real Property multiplied by the Equity
Percentage for that Unconsolidated Affiliate), and in other real estate
investment trusts (at market value); provided, however that the investments
listed on Schedule 6.03 attached hereto shall not be included for the purposes
of the thirty-five percent (35%) limitation set out at the end of this Section
6.03;
 
 
(d)  loans, advances, and extensions of credit to (i) Persons secured by valid
and enforceable first priority liens on real estate, and to (ii) Affiliates of
the Borrower (other than Subsidiaries) and third party non-Affiliates so long as
the aggregate amount of such investments
 
64

--------------------------------------------------------------------------------


 
 
(exclusive of Mortgage Notes and the intercompany loans described in clause (b)
above) does not exceed two percent (2%) of Total Asset Value after giving effect
to such investments;
 
(e)  undeveloped land; 
 
 
(f)  Retail Property;
 
 
(g)  Real Property that is being constructed or developed to be Retail Property
or Industrial Property, but is not yet completed (including such assets that
such Person has contracted to purchase for development with no option to
terminate the purchase agreement); 
 
 
(h)  Real Property not constituting Retail Property or undeveloped land so long
as the aggregate amount of such investments does not exceed twenty-five percent
(25%) of Total Asset Value after giving effect to such investments; 
 
 
(i)  capital stock, obligations or securities received in settlement of debts
(created in the ordinary course of business) owing to the Borrower or any
Subsidiary; and
 
 
(j)  mergers, consolidations and other transactions permitted under Section
6.02, so long as same do not cause the Borrower to be in violation of any
provision of this Section 6.03.
 


In addition to the foregoing, the aggregate amount or Value (in the case of (e)
and (g)) of the investments described in clauses (c), (d), (e), (g) and (i)
above shall not exceed thirty-five percent (35%) of Total Asset Value after
giving effect to such investments. The loans and investments described above may
be purchased or acquired, directly or indirectly, through partnerships, joint
ventures, or otherwise. The calculations in this Section will be made without
duplication if a loan or investment is within more than one category described
in this Section.
 
SECTION 6.04.   Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
 
 
SECTION 6.05.   Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, and (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate.
 
 
65

--------------------------------------------------------------------------------


 
 
SECTION 6.06.   Restrictive Agreements. The Borrower will not, and will not
permit any Guarantor to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement (including the organizational documents
of such Person) that prohibits or restricts (a) the ability of the Borrower or
any Guarantor to create, incur or permit to exist any Lien upon, or sell,
transfer or otherwise convey all or any part of, any of its property or assets,
or (b) the ability of any Guarantor to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof, which are to the best of Borrower’s knowledge, identified on
Schedule 6.06 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale or other disposition of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof, and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
joint venture and partnership agreements, or other organizational documents,
with Persons other than Borrower or its Affiliates restricting Liens on property
owned thereby or on venture or partnership interests.
 
 
ARTICLE VII
 
 
Events of Default
 


If any of the following events (“Events of Default”) shall occur:
 
(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; 
 
 
(b)  any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days;
 
 
(c)  any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification
 
66

--------------------------------------------------------------------------------


 
 
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, shall prove to have
been incorrect in any material respect when made or deemed made;
 
(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article V or VI other than Sections 5.05, 5.06, 5.07(a),
5.08, and 5.11;
 
 
(e)  any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of over 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
 
 
(f)  the principal of any Material Indebtedness is not paid when due, or the
interest on any Material Indebtedness is not paid when due and, in either case,
any grace period has expired, or any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
 
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any other Subsidiary, other than a Minority
Subsidiary, of the Borrower or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or any other Subsidiary, other than a Minority Subsidiary, of the Borrower
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
 
(h)  any Credit Party or any other Subsidiary, other than a Minority Subsidiary,
of the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets,
 
 
67

--------------------------------------------------------------------------------


 
 
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(i)  any Credit Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
 
 
(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any other
Subsidiary, other than a Minority Subsidiary, of the Borrower or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of
such Person to enforce any such judgment;
 
 
(k)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year or (ii)
$10,000,000 for all periods; or
 
 
(l)  a Change in Control shall occur;
 


then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement (including Section 2.05(j)) or
any other Loan Document, or any other right or remedy available by law or
equity; and in case of any event described in clause (g) or (h) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
 
 
68

--------------------------------------------------------------------------------


 
 
ARTICLE VIII
 
 
The Administrative Agent
 


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default (other than the non-payment of principal of or interest on Loans)
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or
 
69

--------------------------------------------------------------------------------


 
 
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts
reasonably selected.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. The Required Lenders
(without consideration of Administrative Agent’s ownership interest in the
Loans) may remove Administrative Agent immediately at any time it is determined
that Administrative Agent has committed gross negligence or willful misconduct
in the exercise of its duties hereunder. Upon any such resignation or removal,
the Required Lenders shall have the right, with the approval of Borrower
(provided no Default has occurred and is continuing), which approval shall not
be unreasonably withheld, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent's
 
70

--------------------------------------------------------------------------------



 
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
ARTICLE IX
 
 
Miscellaneous
 
 
SECTION 9.01.   Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
 
(a)  if to the Borrower, to it at 2600 Citadel Plaza Drive, P. O. Box 924111,
Houston, Texas 77292, Attention: Steve Richter (Telecopy No. 713/866-6072); with
a copy to Weingarten Realty Investors, 2600 Citadel Plaza Drive, P. O. Box
924111, Houston, Texas 77292, Attention: Linda Kubena (Telecopy No.
713/880-6107); with a copy to Winstead, Sechrest & Minick, P.C., 910 Travis
Street, Suite 2400, Houston, Texas 77002, Attention: Melvin A. Dow (Telecopy No.
713/650-2400);
 
 
(b)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 707 Travis
Street, 6th Floor North, Houston, Texas 77002, Attention: Manager, Real Estate
Group (Telephone No. 713/216-3497 (Todd Fuller) and Telecopy No. (713) 216-6190,
with a copy to JPMorgan Chase Bank, N.A., 1111 Fannin, 10th Floor, Houston,
Texas 77002, Attention: Agency Services (Reginald Nichols) (Telephone No.
713/216-2336 and Telecopy No. 713/750-2228); 
 
 
(c)  if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 707 Travis
Street, 6th Floor North, Houston, Texas 77002, Attention: Manager, Real Estate
Group (Telephone No. 713/216-3497 (Todd Fuller) and Telecopy No. 713/216-6190;
and 
 
 
 
71

--------------------------------------------------------------------------------


 
 
(d)  if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.
 


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.
 
SECTION 9.02.   Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
 


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the aggregate Commitments without the written
consent of each Lender, except pursuant to Section 2.08, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone or extend the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or
 
72

--------------------------------------------------------------------------------


 
 
reduce the amount of, waive or excuse any such payment, or postpone or extend
the scheduled date of expiration of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, or (vi) except for a release by the
Administrative Agent of a Guarantor whose Guaranty is no longer required
pursuant to Section 5.12, release any Credit Party from its obligations under
the Loan Documents, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be.
 
SECTION 9.03.   Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated); provided, however, that unless requested by the Borrower, the
Borrower shall not be required to pay the expenses associated with assignments
or participations from Lenders after the Effective Date in accordance with
Section 9.04, (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. 
 


(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
 
73

--------------------------------------------------------------------------------



 
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee. THE FOREGOING INDEMNITY
INDEMNIFIES EACH INDEMNITEE FROM ITS OWN NEGLIGENCE.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.


(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


(e) All amounts due under this Section shall be payable not later than ten days
after written demand therefor.
 
SECTION 9.04.   Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted
 
74

--------------------------------------------------------------------------------


 
 
assignment or transfer by the Borrower without such consent shall be null and
void), and (ii) a Lender may not assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:


(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not apply to rights and obligations in respect
of outstanding Competitive Loans; 


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and
 
75

--------------------------------------------------------------------------------



 
recordation fee of $3,500; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections 
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Houston, Texas a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
 
76

--------------------------------------------------------------------------------



 
(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.   Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of
 
77

--------------------------------------------------------------------------------


 
 
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. 
 
SECTION 9.06.   Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 
SECTION 9.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. 
 
 
SECTION 9.08.   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application made by such Lender,
 
 
78

--------------------------------------------------------------------------------


 
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
 
SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of Texas.
 


(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the district courts of Harris
County, Texas and of the United States District Court of the Southern District
of Texas (Houston Division), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.


(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
 
79

--------------------------------------------------------------------------------


 
 
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
 
SECTION 9.12.   Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and it obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
the Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
SECTION 9.13.   Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest applicable to any Loan, together with all
fees, charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law (the “Maximum
 
 
80

--------------------------------------------------------------------------------


 
 
Rate”), the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
paid in respect of such Loan but were not payable as result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. If, for any reason whatsoever, the Charges paid or
received on the Loans produces a rate which exceeds the Maximum Rate, the
Lenders shall credit against the principal of the Loans (or, if such
indebtedness shall have been paid in full, shall refund to the payor of such
Charges) such portion of said Charges as shall be necessary to cause the
interest paid on the Loans to produce a rate equal to the Maximum Rate. All sums
paid or agreed to be paid to the holders of the Loans for the use, forbearance
or detention of the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread in equal parts throughout the full
term of this Agreement, so that the interest rate is uniform throughout the full
term of this Agreement. The provisions of this Section shall control all
agreements, whether now or hereafter existing and whether written or oral,
between the parties hereto. On each day, if any, that Texas law establishes the
Maximum Rate, the Maximum Rate shall be the “weekly ceiling” (as defined in
Chapter 303 of the Texas Finance Code (the “Texas Finance Code”) as amended) for
that day. The Administrative Agent may from time to time, as to current and
future balances, implement any other ceiling under the Texas Finance Code by
notice to the Borrower, if and to the extent permitted by the Texas Finance
Code. Without notice to the Borrower or any other person or entity, the Maximum
Rate shall automatically fluctuate upward and downward as and in the amount by
which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.
 
SECTION 9.14.   Liability of Holders. With respect to the incurrence of certain
liabilities hereunder and the making of certain agreements by the Borrower as
herein stated, such incurrence of liabilities and such agreements shall be
binding upon the Borrower only as a trust formed under the Texas Real Estate
Investment Trust Act pursuant to that certain Restated Declaration of Trust
dated March 23, 1988 (as amended from time to time), and only upon the assets of
such Borrower. No Trust Manager or officer or holder of any beneficial interest
in the Borrower shall have any personal liability for the payment of any
indebtedness or other liabilities incurred by the Borrower hereunder or for the
performance of any agreements made by the Borrower hereunder, nor for any other
act, omission or obligation incurred by the Borrower or the Trust Managers
except, in the case of a Trust Manager, any liability arising from his own
willful misfeasance or malfeasance or gross negligence.
 


81

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




WEINGARTEN REALTY INVESTORS




By:
/s/ Stephen C. Richter
Name:
Stephen C. Richter
Title:
Executive VP/CFO

  




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,




By:
/s/ Todd M. Fuller
Name:
Todd M. Fuller
Title:
First Vice President






82

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


BANK OF AMERICA, N.A.




By:
/s/ Steven P. Renwick
Name:
Steven P. Renwick
Title:
Senior Vice President

 




Address:
 
901 Main Street , 64th Floor
Dallas, Texas 75202
Attention: Mr. Steven Renwick
Telephone No.: (214) 209-1867
Telecopy No.: (214) 209-0085


83

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES






By:
/s/ Ralph C. Marra, Jr.
Name:
Ralph C. Marra, Jr.
Title:
Vice President





By:
/s/ Kerstin Micke
Name:
Kerstin Micke
Title:
Assistant Vice President




Address:
 
2 World Financial Center
New York, New York 10281-1050
Attention: David Goldman
Telephone No.: (212) 266-7457
Telecopy No.: (212) 266-7565


84

--------------------------------------------------------------------------------






Signature page to Credit Agreement with Weingarten Realty Investors


PNC BANK, NATIONAL ASSOCIATION




By:
/s/ James A. Colella
Name:
James A. Colella
Title:
Senior Vice President




Address:
 
One PNC Plaza
Mail Stop: P1-POPP-19-2
Pittsburgh, Pennsylvania 15222
Attention: James Colella
Telephone No.: (412) 762-2260
Telecopy No.: (412) 762-6500


85

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


COMPASS BANK




By:
/s/ Eric E. Ensmann
Name:
Eric E. Ensmann
Title:
Senior Vice President




Address:
 
24 Greenway Plaza, Suite 1402
Houston, Texas 77046
Attention: Eric Ensmann
Telephone No.: (713) 499-8638
Telecopy No.: (713) 968-8211




86

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


SUMITOMO MITSUI BANKING
CORPORATION




By:
/s/ William M. Ginn
Name:
William M. Ginn
Title:
General Manager




Address:
 
277 Park Avenue, 6th Floor
New York, New York 10172
Attention: Charles Sullivan
Telephone No.: (212) 224-4178
Telecopy No.: (212) 224-4887


87

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


WACHOVIA BANK, N.A.




By:
/s/ Cynthia A. Bean
Name:
Cynthia A. Bean
Title:
Vice President




 
Address:
 
301 South College Street, NC-0172
Charlotte, North Carolina 28288-0172
Attention: Cindy Bean


Telephone No.: (704) 383-7534
Telecopy No.: (704) 383-6205






88

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


SUNTRUST BANK




By:
/s/ Nancy B. Richards
Name:
Nancy B. Richards
Title:
Senior Vice President




 
Address:
 
8245 Boone Boulevard, Suite 820
Vienna, Virginia 22182
Attention: Nancy Richards


Telephone No.: (703) 902-9039
Telecopy No.:  (703) 902-9245


89

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


SCOTIABANC, INC.




By:
/s/ William E. Zarrett
Name:
William E. Zarrett
Title:
Managing Director




 
Address:
600 Peachtree Street, N.E., Suite 2700
Atlanta, Georgia 30308
Attention: Bill Zarrett


Telephone No.: (404) 877-1504
Telecopy No.: (404) 888-8998


90

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


THE BANK OF NOVA SCOTIA, Acting
through its San Francisco Agency




By:
/s/ Ajit Goswami
Name:
Ajit Goswami
Title:
Director




 
Address:
500 California Street, Suite 2100
San Francisco, California 94105
Attention: Ajit Goswami


Telephone No.: (415) 616-4107
Telecopy No.: (415) 397-0791


91

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


BANK OF CHINA, NEW YORK BRANCH




By:
/s/ William Warren Smith
Name:
William Warren Smith
Title:
Chief Lending Officer




 
Address:
410 Madison Avenue
New York, New York 10017
Attention: William Warren Smith


Telephone No.: (212) 935-3101
Telecopy No.: (212) 688-0919


92

--------------------------------------------------------------------------------








Signature page to Credit Agreement with Weingarten Realty Investors


U. S. BANK NATIONAL ASSOCIATION


By:
/s/ Christopher Rogers
Name:
Christopher Rogers
Title:
VP




Address:
 
14241 Dallas Parkway, Suite 490
Dallas, Texas 75254
Attention: Chris Rogers
Telephone No.: (972) 458-4516
Telecopy No.: (972) 386-8370


93

--------------------------------------------------------------------------------






Signature page to Credit Agreement with Weingarten Realty Investors


MIZUHO CORPORATE BANK, LTD.




By:
/s/ Makoto Murata
Name:
Makoto Murata
Title:
Deputy General Manager




 
Address:
1251 Avenue of the Americas
New York, New York 10020
Attention: John Davies


Telephone No.: (212) 282-3327
Telecopy No.: (212) 282-4408


94

--------------------------------------------------------------------------------




Signature page to Credit Agreement with Weingarten Realty Investors


THE NORTHERN TRUST COMPANY




By:
/s/ Anne Hafer
Name:
Anne Hafer
Title:
SVP




 
Address:
50 South LaSalle Street
Chicago, Illinois 60675
Attention: Anne M. Hafer


Telephone No.: (312) 444-3218
Telecopy No.: (312) 444-7028




95

--------------------------------------------------------------------------------



 


SCHEDULE 2.01


REVOLVING LOAN COMMITMENT
LENDER
(Percentage)
   
JPMorgan Chase Bank, N.A.
$40,000,000
 
(10.000%)
   
Bank of America, N.A.
$40,000,000
 
(10.000%)
   
Commerzbank AG, New York
$25,000,000
and Grand Cayman Branches
(6.250%)
   
PNC Bank, National Association
$40,000,000
 
(10.000%)
   
Compass Bank
$22,500,000
 
(5.625%)
   
Sumitomo Mitsui Banking Corporation
$40,000,000
 
(10.000%)
   
Wachovia Bank, N.A.
$40,000,000
 
(10.000%)
   
SunTrust Bank
$30,000,000
 
(7.5000%)
   
ScotiaBanc, Inc.
$10,000,000
 
(2.500%)
   
The Bank of Nova Scotia
$20,000,000
 
(5.000%)
   
Bank of China, New York Branch
$20,000,000
 
(5.000%)
   
U. S. Bank National Association
$20,000,000
 
(5.000%)
   





--------------------------------------------------------------------------------

2







Mizuho Corporate Bank, Ltd.
$30,000,000
 
(7.500%)
   
The Northern Trust Company
$22,500,000
 
(5.625%)






--------------------------------------------------------------------------------





SCHEDULE 2.05(d)


LETTERS OF CREDIT










Letter of Credit Number
Letter of Credit Amount
I-451606
$2,184,911.00
I-454505
$3,863,934.25
I-454507
$2,058,695.89
I-461289
$6,821,882.19








--------------------------------------------------------------------------------






 
SCHEDULE 3.05(f)
 
Properties located in potential earthquake or seismic areas
             
 
 
 
 
 
 
Location
Property Name
City
State
Zip
             
250
Buena Vista Marketplace
Duarte
CA
91010
 
251
Centerwood Plaza
Bell flower
CA
90706
 
252
Menifee Town Center
Menifee
CA
92584
 
253
Ralph's Center
Redondo Beach
CA
90278
 
254
San Marcos Plaza
San Marcos
CA
92069
 
255
Westminster Center
Westminster
CA
92683
 
256
Marketplace
Castro Valley
CA
94552
 
257
Arcade Square
Sacramento
CA
95821
 
258
Creekside Shopping Center
Vacaville
CA
95687
 
259
Discovery Plaza
Sacramento
CA
95833
 
260
Gateway Plaza
Fremont
CA
94538
 
261
Hallmark Town Center
Madera
CA
93637
 
262
Prospector's Plaza
Placerville
CA
95667
 
263
Shasta Crossroads
Redding
CA
96003
 
264
Silver Creek Plaza
San Jose
CA
95121
 
265
Southampton Shopping Center
Benicia
CA
94510
 
266
Stony Point Plaza
Santa Rosa
CA
95407
 
267
Summer Hills Plaza
Citrus Heights
CA
95621
 
268
Sunset Center
Suisun City
CA
94585
 
286
Chino Hills Marketplace
Chino Hills
CA
91709
 
307
Greenhouse Marketplace
San Leandro
CA
94575
 
326
Rancho San Marcos Village
San Marcos
CA
92069
 
335
El Camino Shopping Center
Encinitas
CA
92024
 
359
Marshall's Plaza
Modesto
CA
95350
 
368
Aurora City Place
Aurora
CA
80012
 
498
Siempre Viva Business Park
San Diego
CA
92154
 
 
 
 
 
 
             
The above list contains all known properties located in potential earthquake of
seismic areas.
 
The Borrower carries insurance coverage for these properties in amounts
sufficient to cover it for potential losses.





-1-

--------------------------------------------------------------------------------







 
SCHEDULE 3.05(f)
 
Properties located in a special flood hazard area
               
 
 
 
 
 
 
 
Location
Property Name
City
County
State
Zip
               
17
Stella Link Shopping Center
Houston
Harris
TX
77025
 
73
Food King Place
Galveston
Galveston
TX
77550
 
99
Braeswood Square Shopping Ctr.
Houston
Harris
TX
77096
 
107
Markham Square Shopping Center
Little Rock
Pulaski
AR
72205
 
122
Galveston Place
Galveston
Galveston
TX
77551
 
180
Valle Del Sol Shopping Center
Albuquerque
Bernalis
NM
87105
 
187
Dickinson Shopping Center
Dickinson
Galveston
TX
77539
 
284
Tropicana Beltway Center
Las Vegas
Clark
NV
89148
 
295
Tamiami Trail Shops
Miami
Dade
FL
33184
 
304
Publix @ Laguna Isles
Pembroke Pines
Broward
FL
33332
 
316
Mineral Springs Village
Durham
Durham
NC
27703
 
334
North Creek Plaza
Laredo
Webb
TX
78045
 
347
Flamingo Pines
Pembroke Pines
Broward
FL
33027
 
364
Crossing At Stonegate
Parker
Douglas
CO
80134
 
414
Sherman Plaza Business Park I and II
Richardson
Dallas
TX
75081
 
435
Manana Office Service Center
Dallas
Dallas
TX
75220
 
444
Kempwood Industrial
Houston
Harris
TX
77055
 
445
Northway Park II
Houston
Harris
TX
77028
 
453
1625 Diplomat Drive
Carrolton
 
TX
75006
 
481
Kempwood Industrial
Houston
Harris
TX
77055
 
490
Citadel Building
Houston
Harris
TX
77008
 
494
Jester Plaza
Houston
Harris
TX
77018
 
497
Stonecrest Business Center
Houston
Harris
TX
77099
 
662
Orleans Station
New Orleans
New Orleans Parish
LA
70124
 
703
Broadway Shopping Center
Galveston
Galveston
TX
77551
 
Reg Ofc
Ft. Lauderdale, FL
Ft. Lauderdale
Broward
FL
33309
 
 
 
 
 
 
 
               
The above list contains all known properties located in a special flood hazard
area.
     
The Borrower carries insurance coverage for these properties in amounts
sufficient to cover it for potential losses







-2-

--------------------------------------------------------------------------------









SCHEDULE 3.07
Disclosed Matters




NONE


-1-

--------------------------------------------------------------------------------





PRELIMINARY SCHEDULE 3.15


LIST OF SUBSIDIARIES


Best in the West Holdings, LLC
016
100% sub of WRI
Brookwood Square Holdings, LLC
199
100% sub of WRI
Chino Hills Holdings, LLC
158
100% sub of WRI
El Camino Holdings LLC
197
100% sub of WRI
Falls Pointe Holdings, LLC
160
100% sub of WRI
Flamingo Pines Holdings, LLC
169
100% sub of WRI
High House Holdings, LLC
282
74% owned joint venture
Hollywood Hills Holdings, LLC
165
100% sub of WRI
Jacinto City, Ltd.
269
50% owned joint venture
Jackson West Holdings, LLC
106
100% sub of WRI 
Las Tiendas Holdings, LLC
101
100% sub of WRI
Main/O.S.T., Ltd.
236
70% owned joint venture
Markham West Shopping Center, L.P.
237
99% owned joint venture
Nanocorp, Inc.
116
100% sub of WRI
NOBSIL, L.L.C.
296
75% owned joint venture
Northcross Holdings, LLC
103
100% sub of WRI
Northwest Hollister Venture *
240
75% owned joint venture
Parliament Square Center, Inc.
019
100% sub of WRI
Phelan Boulevard Venture *
239
67% owned joint venture
Pinecrest Plaza Holdings, LLC
011
100% sub of WRI
Rancho San Marcos Holdings, LLC
162
100% sub of WRI
Rosenberg, Ltd.
276
50% owned joint venture
Roswell Corners Holdings LLC
108
100% sub of WRI
Sheldon Center, Ltd.
266
50% owned joint venture
Siempre Viva 7 and 8 Holdings, LLC
182
100% sub of WRI
SPM/WRI College Station, L.P.
212
100% owned joint venture
SPM/WRI Rockwall, L.P.
214
100% owned joint venture
Steele Creek Holdings, LLC
217
99% owned joint venture
Sugarloaf Holdings, LLC
195
100% sub of WRI
S/W Albuquerque, L.P.
211
100% owned joint venture
Weingarten Aurora Inc.
177
100% sub of WRI
Weingarten Golden State, Inc.
156
100% sub of WRI
Weingarten GS Delaware, Inc.
155
100% sub of WRI
Weingarten GS, Inc.
154
100% sub of WRI
Weingarten Hughes Waterford Venture
287
75% owned joint venture
Weingarten Lowry Inc.
178
100% sub of WRI
Weingarten Nostat, Inc.
120
100% sub of WRI
Weingarten Realty Management Company
002
100% sub of WRI
Weingarten Thorncreek Inc.
179
100% sub of WRI

 
-1-

--------------------------------------------------------------------------------


 
 
Weingarten/Bridges at Smoky Hill
761
50% owned joint venture
Weingarten/Bridges at Smoky Hill II LLC
180
100% sub of WRI
Weingarten/Bridges at Smoky Hill III LLC
776
50% owned joint venture
Weingarten/Investments, Inc.
750
100% owned joint venture
Weingarten/Lufkin, Inc.
129
100% sub of WRI
Weingarten/Miller/Aurora II LLC
773
50% owned joint venture
Weingarten/Miller Aurora Joint Venture
768
50% owned joint venture
Weingarten/Miller Elizabeth Joint Venture
762
50% owned joint venture
Weingarten/Miller/Lowry II LLC
774
50% owned joint venture
Weingarten/Miller/Lowry Joint Venture
766
50% owned joint venture
Weingarten/Miller/Feist Joint Venture
764
38% owned joint venture
Weingarten/Miller/Feist II Joint Venture
767
38% owned joint venture
Weingarten/Miller/Englewood
763
100% owned joint venture
Weingarten/Miller/Thorncreek Joint Venture
765
50% owned joint venture
Weingarten/Miller/Thorncreek II LLC
775
50% owned joint venture
Weingarten/Miller/Westminster Joint Venture
793
50% owned joint venture
Weingarten/Monvis LLC
286
70% owned joint venture
WRI Best in the West, LLC
017
100% sub of WRI
WRI Brookwood Square, LLC
190
100% sub of WRI 
WRI Cottonwood Holdings, LLC
112
100% sub of WRI
WRI Cottonwood, LLC
113
100% sub of WRI
WRI El Camino, LP
198
100% owned joint venture
WRI Fiesta Trails Holdings, LLC
184
100% sub of WRI
WRI Fiesta Trails, LP
185
100% owned joint venture
WRI Flamingo Pines, LLC
170
100% sub of WRI
WRI Golden State, L.L.C.
710
100% sub of WRI
WRI Greenhouse LP
295
99% owned joint venture
WRI GS Partnership, L.P.
203
100% owned joint venture
WRI Jackson West, LP
107
100% owned joint venture
WRI Johnston Road Plaza, LLC
216
99% owned joint venture
WRI Kennesaw, LLC
119
100% sub of WRI
WRI Laguna Isles, LLC
189
100% sub of WRI
WRI Las Tiendas, LP
102
100% owned joint venture
WRI Marshalls Plaza, LP
018
100% owned joint venture
WRI Northcross, LP
104
100% owned joint venture
WRI Northtown I, LP
110
100% owned joint venture
WRI Northtown II, LP
111
100% owned joint venture
WRI Overton Holdings, LLC
187
100% sub of WRI
WRI Overton Plaza, LP
188
100% owned joint venture
WRI Pinecrest Plaza, LLC
012
100% owned joint venture
WRI Ravenstone, LLC
126
100% sub of WRI
WRI River Marketplace, LLC
014
100% sub of WRI

 
-2-

--------------------------------------------------------------------------------


 
 
WRI Roswell Corners, LLC
109
100% sub of WRI
WRI Sandy Plains, LLC
186
100% sub of WRI
WRI Siempre Viva 345, LLC
181
100% sub of WRI
WRI Siempre Viva 7 and 8, LLC
183
100% sub of WRI
WRI Steele Creek, LLC
218
99% owned joint venture
WRI Strom, L.P.
215
99% owned joint venture
WRI Sugarloaf, LLC
196
100% sub of WRI
WRI Thompson Bridge, LLC
015
100% sub of WRI
WRI Trautman, L.P.
297
99% owned joint venture
WRI Unitah Gardens, LLC
021
100% sub of WRI
WRI Unitah Holdings, LLC
020
100% sub of WRI
WRI University Palms, LLC
168
100% sub of WRI
WRI University Place, LLC
013
100% sub of WRI
WRI Westgate Industrial Holdings, LLC
191
100% owned joint venture
WRI Westgate Industrial LP
192
100% owned joint venture 
WRI West Jordan LLC
291
99% owned joint venture
WRI/7080 Express Lane, Inc.
149
100% sub of WRI
WRI/Atlanta Park, L. P.
284
99% owned joint venture
WRI/Atlanta Park-3658, L. P.
285
100% owned joint venture
WRI/Chino Hills, LLC
159
100% sub of WRI
WRI/Crosby Venture*
246
61% owned joint venture
WRI/Dickinson Venture*
247
72% owned joint venture
WRI/Falls Pointe, LLC
161
100% sub of WRI
WRI/High House LLC
281
74% owned joint venture
WRI/Hollywood Hills, LLC
166
100% sub of WRI
WRI/Lone Star, Inc.
172
100% sub of WRI
WRI/Louisiana Holdings, Inc.
175
100% sub of WRI
WRI/Miller Westminster I LLC
791
50% owned joint venture
WRI/Miller Westminster II LLC
792
50% owned joint venture
WRI/Pavilion, Inc.
171
100% sub of WRI
WRI/Pembroke, Ltd.
201
100% owned joint venture
WRI/Pitman Corners, Inc.
157
100% sub of WRI
WRI/Post Oak, Inc.
141
100% sub of WRI
WRI/Raleigh LP
280
74% owned joint venture
WRI/Rancho San Marcos, LLC
163
100% sub of WRI
WRI/Rockwall, Inc.
174
100% sub of WRI
WRI/Tamiami Trail, LLC
167
100% sub of WRI
WNI/Tennessee Holdings, Inc
193
100% sub of WRI
WNI/Tennessee, L.P.
194
100% owned joint venture
WRI/TEXLA, LLC
176
100% sub of WRI
WRI/Utah Properties, L.P.
290
99% owned joint venture

 
-3-

--------------------------------------------------------------------------------



 
*Consolidated under Equity Method


The above list of consolidated entities is as of January 15, 2006














-4-

--------------------------------------------------------------------------------





Schedule 6.01
Existing Liens
             
 
Property Name
 
Holder or Servicer
             
American General Bonds:
                       
0218-001
Brodie Oaks Shopping Center
 
American General / Variable Annuity Life
 
0131-001
Northway Shopping Center
 
American General / Variable Annuity Life
             
Mortgages:
                         
0000-710
WRI Golden State
 
Nomura Asset Capital Corp.
 
0211-120
Rainbow Plaza
 
LaSalle National Bank
 
0231-013
University Place
 
Citigroup
     
0234-211
Pavilions at San Mateo
 
Chase
     
0235-212
Lone Star Pavilion
 
Chase
     
0239-214
Rockwall Market Center
 
Bear Stearns
   
0270-194
Bartlett Towne Center
 
Prudential Insurance
   
0276-014
River Marketplace Shopping Center
 
Citigroup
     
0279-120
Sunset 19 Shopping Center
 
Northwestern Mutual Life
 
0283-157
Pitman Corners
 
GMAC
     
0286-159
Chino Hills Marketplace
 
GE Capital
   
0295-167
Tamiami Trail Shops
 
Principal Financial
   
0299-185
Fiesta Trails
 
ORIX
     
0302-186
Sandy Plains Exchange
 
LaSalle National Bank
 
0303-188
Overton Park Plaza
 
Wells Fargo
   
0304-189
Publix at Laguna Isles
 
GE Capital
   
0305-190
Brookwood Square Shopping Center
 
LaSalle National Bank
 
0307-295
Greenhouse Marketplace
 
CW Capital
   
0311-280
Avent Ferry Shopping Center
 
Laureate Capital
   
0313-281
High House Crossing
 
Laureate Capital
   
0315-280
Leesville Town Center
 
Laureate Capital
   
0318-120
Parkway Pointe
 
Laureate Capital
   
0319-280
Six Forks Shopping Center
 
Laureate Capital
   
0320-280
Stonehenge Market
 
Laureate Capital
   
0325-161
Falls Pointe Shopping Center
 
Merrill Lynch
   
0326-163
Rancho Sam Marcos Billage
 
LaSalle National Bank
 
0327-166
Hollywood Hills Plaza
 
Merrill Lynch
   
0332-196
Village Shoppes of Sugarloaf
 
Key Bank
     
0333-297
Plantation Centre
 
Ohio National Association
 
0334-297
North Creek Plaza
 
Key Bank
   

 
 
-1-

--------------------------------------------------------------------------------


 
 

 
0335-198
El Camino Shopping Center
 
Bank of America
   
0336-019
Roswell Corners
 
Key Bank
     
0338-110
Northtown Plaza
 
Wachovia
     
0338-111
Northtown Plaza
 
GE Capital
   
0340-113
The Plaza at Cottonwood
 
GMAC
     
0342-001
Grayson Commons
 
GE Capital
   
0347-170
Flamingo Pines shopping Center
 
Wells Fargo
   
0349-126
Ravenstone Commons
 
Teachers Insurance
   
0350-290
Taylorsville Town Center
 
Union Bank of California
 
0351-291
West Jordan Town Center
 
Protective Life Ins. Co.
 
0352-012
Pincrest Plaza Shopping Center
 
Wells Fargo
   
0353-015
Thompson Bridge Commons
 
Principal Life Ins. Co
   
0354-017
Best in the West
 
Wachovia
     
0359-018
Marshall's Plaza
 
Wells Fargo
   
0360-001
Whitehall Commons
 
GE Capital
   
0361-776
Bridges at Smoky Hills
 
Bank of America
   
0364-764
Crossing at Stonegate
 
PrincipalCapital
   
0365-775
Thorncreek Crossing
 
Bear Stearns
   
0366-774
Lowry Town Center
 
Bear Stearns
   
0368-773
Aurora City Place
 
Bear Stearns
   
0374-216
Johnston Road Plaza
 
Principal Global Investors
 
0375-218
Steele Creek Crossing
 
Wachovia
     
0377-001
Millpond Center
 
Life Investors Ins. Co
   
0380-021
Uintah Gardens
 
Wells Fargo
   
0391-791
Westminster Plaza
 
GMAC
     
0492-119
Kennesaw 75
 
John Hancock
   
0498-181
Siempre Viva Business Park
 
Principal Life Ins. Co
   
0498-183
Siempre Viva Business Park
 
John Hancock
   
0688-296
Promenade Shopping Center
 
Bangor Savings Bank
             
Industrial Revenue Bonds:
                       
0012-001
Westwood Village Shopping Center
 
Ind Rev Bonds
   
0012-001
Westwood Village Shopping Center
 
Ind Rev Bonds-Phase II
 
0071-001
Park Plaza Shopping Center
 
Ind Rev Bonds
   
0122-001
Galveston Place
 
Ind Rev Bonds
   
0192-001
Shawnee Village Shopping Center
 
Ind Rev Bonds
   
0458-284
Atlanta Industrial Park
 
Ind Rev Bonds
               
Capital Leases:
         
0220-120
Francisco Center
 
Capital Lease
   
0221-120
College Park Shopping Center
 
Capital Lease
 







-2-

--------------------------------------------------------------------------------





SCHEDULE 6.03
Certain Investments
     
Weingarten Realty Investors 50% owned unconsolidated joint ventures
     
 
 
 
Company
Property Name
Ownership %
     
205
Weingarten Maya Tropicana, LLC
50.00
206
Weingarten 1815 S. 10th JV
50.00
219
WII/LLA-HD Venture
50.00
220
WRI/LLA Venture
50.00
221
Weingarten Shary Crossing JV
50.00
222
Weingarten Shary North JV
50.00
271
Weingarten Finger Venture
50.00
277
Eastex Venture
50.00
294
Weingarten Tenth-Jackson West JV
50.00
340
South Loop-Long Wayside Co.
50.00
760
Miller Weingarten Realty, LLC
50.00
 
 
 









-1-

--------------------------------------------------------------------------------









SCHEDULE 6.06
Existing Restrictions


Covenants and restrictions as contained in Weingarten Realty Investors shelf
registration of securities for future issuances and all previously issued Medium
Term Notes.












-1-

--------------------------------------------------------------------------------



 




CREDIT AGREEMENT


EXHIBIT A


ASSIGNMENT AND ASSUMPTION






This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1. Assignor:  ______________________________


2. Assignee:  ______________________________
  [and is an Affiliate/Approved Fund of [identify Lender]1 ]


3. Borrower:  Weingarten Realty Investors
 

--------------------------------------------------------------------------------

11 Select as applicable.
 
A-1

--------------------------------------------------------------------------------



 
4. Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement


5. Credit Agreement: The Amended and Restated Credit Agreement dated as of
_______, 2006 among Weingarten Realty Investors, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto


6.  Assigned Interest:
 
Facility Assigned2 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3 
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR



           
[NAME OF ASSIGNOR]



By:______________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:
 

--------------------------------------------------------------------------------

22Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)
 
33 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


 







A-2

--------------------------------------------------------------------------------



[Consented to and]4  Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




[Consented to:]5  


[NAME OF RELEVANT PARTY]




By________________________________
Title:
 

--------------------------------------------------------------------------------

44 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
55 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 







A-3

--------------------------------------------------------------------------------

 


 
 
 


ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 
A-A-1

--------------------------------------------------------------------------------



 
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.





A-A-2

--------------------------------------------------------------------------------

 


 






CREDIT AGREEMENT


EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


[Date]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
712 Main Street
Houston, Texas 77002


Attn: Manager, Real Estate Group


Re: Weingarten Realty Investors
Compliance Certificate for _______ through __________


Dear Ladies and Gentlemen:


This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Weingarten Realty Investors (the “Borrower”), the financial institutions
party thereto, as lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent. All capitalized terms used in this Compliance Certificate (including any
attachments hereto) and not otherwise defined in this Compliance Certificate
shall have the meanings set forth for such terms in the Credit Agreement. All
Section references herein shall refer to the Credit Agreement.


I hereby certify that I am the [vice president of capital markets] [chief
financial officer] [chief accounting officer] [treasurer] [controller] of
Weingarten Realty Investors, and that I make this Certificate on behalf of the
Borrower. I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:




I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the “Reporting Period”)
 
B-1

--------------------------------------------------------------------------------


 
 
covered by the financial reports delivered simultaneous herewith pursuant to
Section 5.01[(a)][(b)], and that such review has not disclosed the existence
during or at the end of such Reporting Period (and that I do not have knowledge
of the existence as at the date hereof) of any condition or event which
constitutes a Default or Event of Default.1

 
Attached hereto as Schedule B is a schedule of the amount, maturity, interest
rate and amortization requirements for the outstanding Indebtedness of Borrower
and its Subsidiaries. As of the last day of the Reporting Period, the amount of
Indebtedness was $_____________, the amount of Secured Debt was $_____________,
and the amount of Indebtedness other than Secured Debt was $_____________.


Attached hereto as (x) Schedule C-1 is a detailed calculation of Interest
Expense for the Reporting Period, which amount was $__________, (y) Schedule C-2
is a detailed calculation of Interest Expense on Indebtedness other than Secured
Debt for the Reporting Period, which amount was $__________, and (z) Schedule
C-3 is a detailed calculation of the Interest Expense, principal paid and due
and payable on Indebtedness, and cash dividends payable on the Borrower’s
preferred stock for the Reporting Period, which aggregated $__________.


Attached hereto as Schedule D is a detailed calculation of EBITDA for the
Reporting Period, which amount was $___________.






________________
1Alternatively, if a Default or Event of Default existed or exists, specify the
nature and period of existence thereof and what action the Borrower or any of
its Subsidiaries has taken, is taking and proposes to take with respect thereto.

B-2

--------------------------------------------------------------------------------


 
 


 
As of the last day of the Reporting Period: 
 


1.
Secured Debt to Total Asset Value Ratio
               
(a)
Indebtedness secured by a Lien and any Indebtedness of any non-Guarantor
Subsidiary
 
$
 
(b)
Net Operating Income for properties that have reached the Stabilization Date and
owned during the most recent 18 months full period (based on last 6 months,
multiplied by 2)
 
$
 
(c)
Capital Expenditure Reserve
 
$
 
(d)
(b) - (c) ÷ .0825
 
$
 
(e)
Historical Value of properties acquired during the most  recent 18 months period
or that are completed but
have not reached the Stabilization Date
 
$
 
(f)
Historical Value of properties under construction or development
 
$
 
(g)
Historical Value of undeveloped land
 
$
 
(h)
Value ((d) + (e) + (f) + (g))
 
$
 
(i)
Cash and cash equivalents excluding tenant security and other restricted
deposits
 
$
 
(j)
Investments in Mortgage Notes
 
$
 
(k)
Investments in real estate related Unconsolidated Affiliates
 
$
 
(l)
Investments in Affiliate Notes (limited to 2% of Total Asset Value)
 
$
 
(m)
Total Asset Value ((h) + (i) + (j) + (k)+(l))
 
$
 
(n)
Secured Debt to Total Asset Value Ratio (as a percentage, (a) ÷ (m))2
 
%





_____________
2Pursuant to Section 5.02(a), cannot exceed thirty percent (30%)

B-3

--------------------------------------------------------------------------------





2.
Fixed Charge Coverage Ratio Calculation:
               
(a)
Borrower's EBITDA
 
$
 
(b)
Capital Expenditure Reserve (attach quarterly average calculation)
 
$
 
(c)
(a) - (b)
 
$
 
(d)
Principal paid and due and payable plus Interest Expense plus cash dividends on
preferred stock
 
$
 
(e)
Fixed Charge Coverage Ratio ((c) to (d))3
 
:1.00
         
3.
Net Worth Calculation:
               
(a)
Total Asset Value
 
$
 
(b)
Indebtedness
 
$
 
(c)
Net Worth4
 
$
         
4.
Unencumbered Interest Coverage Ratio
               
(a)
Net Operating Income for Qualified Real Property, less Capital Expenditure
Reserve for each such property
 
$
 
(b)
Interest Expense on unsecured debt
 
$
 
(c)
Unencumbered Interest Coverage Ratio ((a) to (b))5
 
:1.00
         
5.
Debt to Total Asset Value Ratio Calculation:
               
(a)
Indebtedness
 
$
 
(b)
Total Asset Value
 
$
 
(c)
Debt to Total Asset Value Ratio6
 
%



3Pursuant to Section 5.02(b), must not be less than 1.75 to 1.00.
4Pursuant to Section 5.02(c), must not be less than $2,000,000,000, plus 50% of
the net proceeds of equity offerings after the date of the Credit Agreement.
5Pursuant to Section 5.02(d), must not be less than 2.00 to 1.00.
6Pursuant to Section 5.02(e), cannot exceed sixty percent (60%).

B-4

--------------------------------------------------------------------------------





6.
Investment Limitations
     
(a)
Investments in Unconsolidated Affiliates and other REITS
 
$
 
(b)
(i)
Investments in Affiliate Notes
 
$
   
(ii)
Total Asset Value
 
$
   
(iii)
(i) ÷ (ii), expressed as a percentage7
 
%
 
(c)
Investments in Mortgage Notes and Affiliate Notes
 
$
 
(d)
Investments in undeveloped land
 
$
 
(e)
Investments in property under construction or development
 
$
 
(f)
(i)
Investments in Real Property not constituting Retail Property or undeveloped
land
 
$
   
(ii)
Total Asset Value
 
$
   
(iii)
(i) ÷ (ii), expressed as a percentage8
 
%
 
(g)
(i)
Investments in undeveloped land, Unconsolidated Affiliates and other REITS,
property under construction or development, Mortgage Notes and Affiliate
Notes  and certain securities
 
$
   
(ii)
Total Asset Value
 
$
   
(iii)
(i) ÷ (ii), expressed as a percentage9
 
%





___________
7Pursuant to Section 6.03(d)(ii), cannot exceed two percent (2%) of Total Asset
Value.
8Pursuant to Section 6.03(h), cannot exceed twenty-five percent (25%) of Total
Asset Value.
9Pursuant to Section 6.03, cannot exceed thirty-five percent (35%) of Total
Asset Value.







B-5

--------------------------------------------------------------------------------





This Compliance Certificate has been executed and delivered as of the date set
forth above.


WEINGARTEN REALTY INVESTORS




By:        
Name:        
Title:        



B-6

--------------------------------------------------------------------------------

 


 



CREDIT AGREEMENT


EXHIBIT C
 
FORM OF GUARANTY




THIS GUARANTY dated as of _______________, 2006 executed and delivered by each
of the undersigned, whether one or more, (all each a “Guarantor” and,
collectively, the “Guarantors”), in favor of (a) JPMORGAN CHASE BANK, N.A., in
its capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of _______________, 2006,
by and among WEINGARTEN REALTY INVESTORS (the “Borrower”), the financial
institutions party thereto and their assignees in accordance therewith (the
“Lenders”), and the Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms, the “Credit
Agreement”) and (b) the Lenders.


WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;


WHEREAS, each Guarantor is a [wholly owned Subsidiary] of the Borrower;


WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other
 
C-1

--------------------------------------------------------------------------------


 
 
 
Loan Document, including without limitation, the repayment of all principal of
the Loans made by the Lenders to the Borrower under the Credit Agreement and the
payment of all interest, fees, charges, reasonable attorneys fees and other
amounts payable to any Lender or the Agent thereunder or in connection
therewith; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Lenders or the Agent in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder.
 
Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, each Guarantor
hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):


(a) (i) any change in the amount, interest rate or due date or other term of any
of the Obligations; (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
 
 
C-2

--------------------------------------------------------------------------------



 
(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Obligations or any assignment or transfer of any of
the foregoing;


(c) any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;


(d) any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;


(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;


(f) any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;


(g) any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;


(h) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;


(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or


(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor hereunder.


Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor);
 
C-3

--------------------------------------------------------------------------------



 
and (f) apply any sum, by whomsoever paid or however realized, to the
Obligations in such order as the Lenders or the Agent shall elect in accordance
with the Credit Agreement.
 
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.


Section 9. Reinstatement of Obligations. Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.


Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes (as defined in the Credit Agreement) or Other Taxes (as
defined in the Credit Agreement); provided that if any Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Agent, Lender or Issuing Bank (as defined in the Credit
Agreement) (as the case may be) receives an amount equal to the sum it would
have received had no such deductions
 
C-4

--------------------------------------------------------------------------------



 
been made; (ii) such Guarantor shall make such deductions; and (iii) such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority (as defined in the Credit Agreement) in accordance with applicable
law.
 
Section 12. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty held by such Lender then due and payable.
Each Guarantor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note, whether or not
acquired pursuant to the applicable provisions of the Credit Agreement, may
exercise rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Guarantor in the amount of such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any
 
C-5

--------------------------------------------------------------------------------



 
other obligations of such Guarantor to the Agent and the Lenders), to be subject
to avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor nor any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
 
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


SECTION 17. JURISDICTION, VENUE.


(a) EACH GUARANTOR AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, HOUSTON DIVISION, OR, AT THE OPTION OF THE AGENT, ANY STATE
COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NONEXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY
COLLATERAL. EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER IN ANY OTHER APPROPRIATE JURISDICTION. FURTHER, EACH GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


(b) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.
 
 
C-6

--------------------------------------------------------------------------------



 
Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.


Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person.


Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.


Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.


SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR
MEMBERS) IS LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER
OTHER LOAN DOCUMENTS.
 
 
C-7

--------------------------------------------------------------------------------



 
Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement. Each
Guarantor’s address for notice is set forth below its signature hereto.


Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 27. Definitions. (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.


(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


(GUARANTOR)




By:
Name:
Title:


Address for Notices:


c/o Weingarten Realty Investors


C-8

--------------------------------------------------------------------------------


 
 
 
Attention:
 
 
C-9

--------------------------------------------------------------------------------


 
 


CREDIT AGREEMENT


EXHIBIT D




FORM OF NOTE
[Competitive Note]
[Revolving Note]


$_________________                                                                           __________,
2006




FOR VALUE RECEIVED, WEINGARTEN REALTY INVESTORS, a Texas real estate investment
trust (“Maker”) promises to pay without offset or counterclaim to the order of
[insert name of Lender], (“Payee”), the principal amount equal to the lesser of
(x) __________________________ ($_____________) or (y) the outstanding amount
advanced by Payee as a [Revolving Loan] [Competitive Loan] under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.


Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.


Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period. Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures
plus the aggregate principal amount outstanding of Competitive Loans to exceed
the total Commitments.


This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.


This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.


THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
 
D-1

--------------------------------------------------------------------------------



 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.


Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.


Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.


With respect to the incurrence of certain liabilities hereunder and the making
of certain agreements by Maker as herein stated, such incurrence of liabilities
and such agreements shall be binding upon Maker only as a trust formed under the
Texas Real Estate Investment Trust Act pursuant to that certain Restated
Declaration of Trust dated March 23, 1988 (as amended from time to time), and
only upon the assets of such Maker. No Trust Manager or officer or holder of any
beneficial interest in Maker shall have any personal liability for the payment
of any indebtedness or other liabilities incurred by Maker hereunder or for the
performance of any agreements made by Maker hereunder, nor for any other act,
omission or obligation incurred by Maker or the Trust Managers except, in the
case of a Trust Manager, any liability arising from his own willful misfeasance
or malfeasance or gross negligence.


IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.




WEINGARTEN REALTY INVESTORS






By:       
Name:       
Title:       




D-2

--------------------------------------------------------------------------------


 
 


CREDIT AGREEMENT


EXHIBIT D-1




FORM OF SWINGLINE NOTE






$50,000,000.00                                                                              __________,
2006




FOR VALUE RECEIVED, WEINGARTEN REALTY INVESTORS, a Texas real estate investment
trust (“Maker”) promises to pay without offset or counterclaim to the order of
JPMORGAN CHASE BANK, N.A. (“Payee”), the principal amount equal to the lesser of
(x) Fifty Million Dollars ($50,000,000.00) or (y) the outstanding amount
advanced by Payee as a Swingline Loan under the Credit Agreement (as hereinafter
defined), payable in accordance with the terms of the Credit Agreement.


Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.


Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period. Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures
plus the aggregate principal amount outstanding of Competitive Loans to exceed
the total Commitments.


This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.


This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.


THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
 
D-1-1

--------------------------------------------------------------------------------



 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.


Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.


Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.


With respect to the incurrence of certain liabilities hereunder and the making
of certain agreements by Maker as herein stated, such incurrence of liabilities
and such agreements shall be binding upon Maker only as a trust formed under the
Texas Real Estate Investment Trust Act pursuant to that certain Restated
Declaration of Trust dated March 23, 1988 (as amended from time to time), and
only upon the assets of such Maker. No Trust Manager or officer or holder of any
beneficial interest in Maker shall have any personal liability for the payment
of any indebtedness or other liabilities incurred by Maker hereunder or for the
performance of any agreements made by Maker hereunder, nor for any other act,
omission or obligation incurred by Maker or the Trust Managers except, in the
case of a Trust Manager, any liability arising from his own willful misfeasance
or malfeasance or gross negligence.


IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.




WEINGARTEN REALTY INVESTORS






By:       
Name:       
Title:       





D-1-2

--------------------------------------------------------------------------------







CREDIT AGREEMENT


EXHIBIT E


[FORM OF] BORROWING REQUEST/INTEREST ELECTION REQUEST


[Date]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
712 Main Street
Houston, Texas 77002


Attn: Manager, Real Estate Group


Re: Weingarten Realty Investors
Borrowing Request


Dear Ladies and Gentlemen:


This Borrowing Request is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Weingarten Realty Investors (the “Borrower”), the financial institutions
party thereto, as lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent. All capitalized terms used in this Borrowing Request (including any
attachments hereto) and not otherwise defined in this Borrowing Request shall
have the meanings set forth for such terms in the Credit Agreement. All Section
references herein shall refer to the Credit Agreement.


The Borrower hereby requests [check as applicable] □ a conversion of an existing
Loan as provided below and/or □ an advance under the Credit Agreement, in the
amount of $____________ [minimum of $5,000,000.00 and in multiples of
$1,000,000.00].




1.
Aggregate Commitment
$ 400,000,000.00
2.
The amount outstanding under the Revolving Loans
$
3.
The amount outstanding under Competitive Loans
$
4.
LC Exposure
$




E-1

--------------------------------------------------------------------------------





5.
The amount outstanding under Swingline Loans
$
6.
Available amount (1- 2- 3- 4-5)
$
7.
Less amount requested
($                                                              )
8.
Amount remaining to be advanced
$
9.
Account for funding: _____________________________________
       
The advance or conversion is to be made as follows:
 
A.
ABR Borrowing.
   
1.
Amount of ABR Borrowing:
$
 
2.
Date of ABR Borrowing
 
B.
Eurodollar Borrowing:
   
1.
Amount of Eurodollar Borrowing:
$
 
2.
Amount of conversion of existing Loan to Eurodollar Borrowing:
$
 
3.
Number of Eurodollar Borrowing(s) now in effect [cannot exceed eight (8)
including Competitive Borrowings]
   
4.
Date of Eurodollar Rate Borrowing or conversion:
   
5.
Interest Period:
   
6.
Expiration date of current Interest Period as to this conversion:
 
C.
Swingline Loan:
   
1.
Amount of Swingline Loan
$
 
2.
Date of Swingline Loan
,20___




E-2

--------------------------------------------------------------------------------



 




The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), and that the Borrower has kept, observed, performed and
fulfilled each and every one of its obligations under the Credit Agreement as of
the date hereof [except as follows: _______________]




Very truly yours,


WEINGARTEN REALTY INVESTORS




By:        
Name:        
Title:        




E-3

--------------------------------------------------------------------------------


 
 


CREDIT AGREEMENT


EXHIBIT F


[FORM OF] COMPETITIVE BID REQUEST


[Date]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
712 Main Street
Houston, Texas 77002


Attn: Manager, Real Estate Group


Re: Weingarten Realty Investors
Competitive Bid Request


Dear Ladies and Gentlemen:


This Competitive Bid Request is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Weingarten Realty Investors (the “Borrower”), the financial institutions
party thereto, as lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent. All capitalized terms used in this Competitive Bid Request (including any
attachments hereto) and not otherwise defined in this Competitive Bid Request
shall have the meanings set forth for such terms in the Credit Agreement. All
Section references herein shall refer to the Credit Agreement.


The Borrower hereby requests Competitive Bids pursuant to Section 2.04 of the
Credit Agreement, in the amount of $____________ [minimum of $5,000,000.00 and
in multiples of $1,000,000.00].


1.
Aggregate Commitment
$ 400,000,000.00
2.
The amount outstanding under the Revolving Loans and the Swingline Loans
$
3.
(i)
The amount outstanding under Competitive Loans*
$
 
(ii)
The amount of Competitive Loans to be paid off prior to the funding of the
Competitive Loan requested herein
$
 
(iii)
3(i) - 3(ii)
$
4.
LC Exposure
$




F-1

--------------------------------------------------------------------------------





5.
Available amount (1-2-3(iii)-4)
$
6.
Less amount requested*
($                                                              )
7.
Amount remaining to be advanced
$
8.
Account for funding: _____________________________________
       
The Competitive Bids should offer a [Fixed Rate] [Margin on a LIBO Rate]
     
Amount of Borrowing:
$
Date of Borrowing:
,200__
Interest Period**
 





The Borrower hereby represents and warrants that the representations and
warranties contained in the Credit Agreement are true and correct as if made as
of this date (except to the extent relating to a specific date), and that the
Borrower has kept, observed, performed and fulfilled each and every one of its
obligations under the Credit Agreement as of the date hereof [except as follows:
_______________]




Very truly yours,


WEINGARTEN REALTY INVESTORS




By:        
Name:        
Title:        






* The sum of items 3(iii) and 6 cannot exceed 50% of item 1.


**
No more than eight (8) Eurodollar Borrowings (including Revolving Loans and
Competitive Loans) can be in effect at one time.

 
 
F-2

--------------------------------------------------------------------------------

 